 In'the Matter of DoNNELLY GARMENT COMPANYandINTERNATIONALLADIES' GARMENT WORKERS'UNIONandDONNELLY GARMENT WORK-ERS UNION7PARTY TO A CONTRACTCaseNo. C-1382.-DecidedJune 9, 1943DECISION,ANDORDEROn November 27, 1942, the Trial Examiner issued his IntermediateReport in the above=entitled proceeding, finding that,the respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action as set forth in the copy of the Intermediate Reportattached hereto.During the hearing, the Trial Examiner ruled upon various mo-tions and, upon objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.was held before the Board on March 16, 1943, at Washington, D. C.The respondent, the I. L. G. W. U., and,the D. G. W. U. were repre-sented by counsel and presented argument.The Board has consid-,ered the Intermediate Report, the,exceptions and briefs, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations made by the Trial Examiner, with the exceptions,and qualifications noted-below:A. The remand; the evidence adduced pursuant theretoIn remanding the case to the Board for further hearing, the CircuitCourt directed that the respondent and the D. G. W. U. be permittedto adduce the previously proffered testimony of respondent's em-ployees to show, in substance, that they formed and joined theD. G. W. U. of their own free will and that they were not influenced,interfered with, or coerced by the respondent in choosing that organ-ization as their bargaining representative.In compliance with theCourt's mandate and pursuant to the respective offers of proof sub-mitted by the respondent and the D. G. W.- U. at.the original hearing,50 N. L.R. B., No. 42.241 242,DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Board permitted the introduction of, such testimony."We havecarefully considered all such evidence adduced by the respondent andthe D. G. W. U., We find, however, that the testimony in questiondoes not overcome more positive evidence in the record that therespondent committed acts of interference and assistance in the for-mation and administration of the D. G. W. U. which subjected thatorganization to the respondent's domination and which removedfrom the employees' selection of the D. G. W. U. the complete freedomof choice which the'Act contemplates.Since we find the .testimonyhere adduced, totally unpersuasive , that,, the employees —voluntarilydesignated the D. G. W. U., we are moreover impelled to adhere tothe opinion, derived from our experience in administration of theAct, that conclusionary evidence of this nature is immaterial.to issuessuch as those presented in this case.2A 'consideration of all theevidence convinces us, and we find, that the respondent dominated andinterfered with the formation and administration of the D. G. W. U.and contributed support thereto; and that the respondent therebyinterfered with, restrained, and coerced its employees in the exerciseof the rights -guaranteed' in Section 7 of the Act.B.Membership and participation- in the D. G. 'W. U. by allegedsupervisory employeesThe Trial Examiner found that Harry Grogan, listed on the payroll under the heading, "Instructors and Floor Ladies," and Hilda1At the-original hearing,the Trial Examiner,although denying the broad offers of proofsubmitted by the respondent and the D G W. U , nevertheless permitted 9 witnesses totestify that they joinedthe D. G. ,W. U. of their own free will.Twelve witnesses, whose,testimony before JudgeMiller inthe injunction proceeding was admitted as part of therecord,likewise testified that they voluntarily joined theD. G. W. U At thefurtherheating, the respondent was permitted to introduce 11 witnesses who gave similar testi-mony in accordance with the respondent's offer of proof.Five of these witnesses hadalso signed the D. G. W. U. 's offers of proof, and all of the 11 were examined by the D. G.W U. pursuant to its offers.2 SeeBethlehem Steel Company,etat. v. N.L.R. B.,120 F.(2d) 641(App D.C) enf'gMatter of Bethlehem Steel Corporation,a Delaware corporationandSteelWorkers Organiz-tng Committee,14 N. L.R. B. 539 ;American Enka Corp.v.N. L. RB.-119 F. (2d) 60(C.C A. 4),enf'gMatter of American Enka CorporationandTextileWorkers Union,No22129,American Federation of Labor, 27N. L' R B 1057;N. L R. B v.Brown PaperMill Co.,108 F.(2d) 867(C. C. A. 5),cert.'den. 310 U S 651,'enf'gMatter of Brown PaperMill Company,Inc, Monroe,LouisianaandInternational Brotherhood of 'Paper Makers;affiliated'with the American Federation of LaborandInternational Brotherhood of Elec-tricalWorkers,affiliatedwith the American Federationof Labor, 12 N. L. R.R. 60;Bethlehem Shipbuilding Corp. v.N. L.It. B., 114 F. (2d) 930(C C A 1),enf'gMatterofBethlehem Shipbuilding Corporation,LimitedandIndustrialUnion of Marine andShipbuildingWorkersof America,11 N L R B 105,N L R. BvNewpoi t News Ship-buildingcCDry Dock Co.,308 U. S 241,revmod. of Board's cider in110 F. (2d) 506(C. ,C. A. 7),enf'g-as-mod.Matter of Link-Belt CompanyandLodge 160) of, AmalgamatedAssociation of Iron,Steel and Tor Workers of North Ainei ice through the 'Steel WorkersOrganizing Committee,ailiatediwith the Committee for Industrial Organization,12 N L.ItB 854;Corning GlassWorks v. N. L R B, 118 F (2d) 625' (C C A 2),enf'g as mod.Matter of CorningGlassWorks,Maobeth-Evana DivisionandFederation of Flat GlassWorkers ofAmerica,15 N. L.R.'B. 588,N. L.R B. v New Era Die Co.,118 F. (2d) 500(C C A. 3),enf'g as modMatterof New EraDie Companyand'InternationalAssociationo,®Machinists,Lodge2)2,A.F. of L.,19'N L R 13 227. DON\ELLI GARMENT COMPANY -243Richmond and Veda Hoyland, listed under the pay' roll heading,"Buying Records," were supervisory employees whose participationin D., G. W. U. affairs was attributable to the respondent. It appearsthat Grogan was inadvertently listed on the pay roll as an instructor.There is no other evidence that he was employed in a supervisorycapacity.While Richmond and Hoyland appear under the headingof "Buying Records," which covers the executive force and othersalaried'workers of the respondent, we are of the opinion that thisfact, in the absence of other evidence, is insufficient to warrant afinding that they enjoyed a supervisory status.Accordingly, wefind that the activities of these three employees in connection withthe D. G. W. U. are not attributable to the respondent.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National' Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Donnelly Garment Com-pany, Kansas City, Missouri, its officers, agents, successors, and assignsshall :1.Cease and desist from :(a)Dominating or interfering with the administration of Don-nelly Garment Workers Union, or with the formation or administra-tion of any other labor organization of its employees, and from con-tributing financial or other support to Donnelly Garment WorkersUnion or any other labor organization of its employees;(b)Giving effect to its, contract of May 27, 1937, and supplementalwage agreement of June 22, 1937, or to any extension, renewal, modi-fication, or supplement thereof, or to any superseding contract oragreement,, with Donnelly Garment Workers Union, aid from givingeffect to its check-off agreement with said organization;'(c)Discouraging membership in International Ladies' GarmentWorkers' Union, cir any other labor organization of its employees,or encouraging membership in Donnelly Garment Workers Unionor any other labor organization of its employees, by laying off anyof its employees, or in any manner discriminating in regard to theirhire and tenure of employment, or any term or condition ofemployment;(d)Dominating, controlling, and using the Donnelly LoyaltyLeague to interfere with, restrain, and coerce its employees in theexercise of the rights guaranteed in Section 7-of the Act. .(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist Tabor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage in con- 244'DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerted activities 'for the purpose of collective bargaining or othermutual aid or protection, as guaranteed)in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Withdraw all recognition from Donnelly Garment WorkersUnion as the representative of any-of its employees for the purposeof dealing with the respondent concerning grievances; labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment, and completely disestablish Donnelly Garment Workersas such representative;(b)Reimburse all of its employees for all dues and assessnnents,if any, which it has deducted from their wages on behalf of Don-nelly Garment Workers Union;(c) *Post immediately in conspicuous places throughout the re-spondent's Kansas City factory, and maintain for a period'of at leastsixty (60) consecutive days, notices to its employees stating: (1)that the respondent will not engage in the conduct from which it isordered to cease and desist in paragraphs 1 (a) to (e)' hereof; (2)that the respondent will take the affirmative action -set forth in ,ara-graphs 2 (a) and (b) hereof; and (3) thatthe respondent's employeesare free to become or remain members of International Ladies' Gar-ment Workers' Union, and that the respondent will not in any man-ner discriminate against any employee because of membership oractivity in said organization.(d)Notify the Regional Director for the Seventeenth Region inwriting within ten (10) days froth the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as italleges that the respondent, by discriminating in regard to the hireand tenure of employment of May Fike, has engaged in unfair laborpractices within the meaning of Section 8 (3) of the Act, be, and ithereby is, dismissed.INTERMEDIATE REPORTMissRuth Weyand, Miss Helen F. Humphrey,and MissFanny Boyls,for theBoard.'Reed and Ingraham,byMr.'James A. Reed, Mr. R J. Ingraham, Mr. James J.Shepard, Jr.andMr. Burr S. Stottle,of Kansas City, Mo., for the respondentHogsett, Trappe, -Depping and Hoists,byMr.William S. Hogsett,of KansasCity,Mo., for the respondent.Mr. Cliff Langsdale,' Mr. Charles 'I'nrney,and MissJane W. Palmer,of KansasCity, Mo, for International Ladies' Garment Workers' Union.Gossett, Ellis, Dietrich and Tyler,byMr. Frank E Tyler, Mr. Lucian Lane,andMr. Raymond E. Draper,ofKansas City, Mo., for the Donnelly GarmentWorkers Union. DONNELLY GARMENTCOMPANY245,STATEMENT OF THE CASEUpon an amended charge duly filed by International Ladies' GarmentWorkers' Union,herein called the I. L. G. W. U.,the National Labor RelationsBoard, herein called the Board,by its-Acting Regional Director for theSeventeenth Region(Kansas City,Missouri),issued its complaint dated April27, 1939, against Donnelly Garment Company, of Kansas City,Missouri,hereincalled the respondent,alleging that the respondent had engaged in and wasengaging in, unfair labor practices affecting commerce within the meaning ofSection 8(1), (2), and(3) and Section 2 (6) and(7) of the National LaborRelations Act, 49 Stat:449, herein called the Act.A copy of the complaintand amended charge, accompanied by notice of hearing,were duly served uponthe, respondent;the I. L. G W. U. and the Donnelly Garment Workers Union,herein called the D.G W. U, party to the contract.On May 2, 1939, the D. G. W. U. filed its petition to intervene,which wasgranted insofar as its interest might-appear,by order of the Acting RegionalDirector for the Seventeenth Region.-Pursuant to notice,a hearing was held on June 5 to July 15, 1939, ,inclusiveatKansas City, Missouri,before the undersigned,the Trial Examiner dulydesignated by the Board.The Board,the respondent,the I. L. G. 1W. U. and.the D..G.W. U. were represented by counsel and,participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and tointroduce evidence bearing oh the issues was afforded all parties.With respect to the unfair labor practices,the complaint as amended, with-out objection,at the,close of the Board's case alleged in substance:that therespondent(1)on or about April 27, 1939, and thereafter dominated andinterfered with the formation and administration of a labor organization amongitsemployees known as Donnelly Garment Workers Union and has givenfinancial and other support to said organization,inter alga,(a) g y encouragingand permitting its supervisory and other employees to promote the organizationof and membership in the D. G. W. U.on the respondent's time,property, andat its expense;(b) by forming on or about February 12, 1935, through itsofficers and agents, the Donnelly Loyalty League, herein called the League, bycontinuing to dominate the League until on or about April 27, 1937,for the pur-,pose of impeding and preventing the organization of the employees by theI.L. G. W. U.;(c)by creating on or about April 27, 1937,through its officersand agents,the D.G.W. U as a continuation of the League; (d) by enteringinto a closed=shop agreement for the purpose of assisting the D.G.W. U. andof depriving the employees of the rights guaranteed them under the Act; (2)discouraged membership in the I. L. G W. U. by discharging Sylvia Hull andMay Fike in April 1937 because they had joined and assisted the I.L. G. W. U.;and (3)by various acts 1 has coerced and restrained the employees from becoming1The principal acts enumerated In the amended complaint are : (a)by dischargingFern Sigler in April 1937,(b) by statements of the respondent'spresident and certainsupervisory employees in March and April 1937,(c)by a public statement against theI.L.G W.U made by James A Reed,(d) by permitting a loud speaker system 'iii itscafeteria to be used as a medium of propaganda in favor of the D.G W. U. and inopposition to the I.L G. W U.,(e) by keeping members and meetings of the I L G W U.under surveillance,(f)by circulating and inducing the employees to sign a petitionprofessing their loyalty-to' the respondent,(g)by permitting certain supervisory andconfidential employees to become members and active in the affairs of the D G W U.,(h) by discriminating in the allotment of work and by refusing to recall to work certainnamed employees who were allegedly members ofthe I L G W U ('i)by instigatingand permitting the employees to engage in a demonstration on April 23,1937,againstcertain members of the I L G.W U., and(j), by granting a contract to the D G W Umaking membership therein-a condition of employment.536105-44-vol 50=17 246DECISIONS OF NATIONAL'LABOR RELATIONS BOARDmembers or continuing membership in the I. L. G. W.V. and has encouragedand compelled membership in the D G. W. U. The amended complaint furtheralleged that the respondent by entering into a closed-shop contract with theD. G. ' W. U. has violated Section-8 (3) and 8(1) of the Act and that theclosed-shop contract between.the respondent and the, D.G.W. U. is void andof no effect.At the opening of the hearing the respondent and the D. G. W. U. filed mo-tions to make the charge and the complaint more definite and certain. Theundersigned granted the motions in part and requested counsel for the Boardto make the complaint more definite.and certain in specified,respects.Counselfor the Board,in compliance with this request, thereafte'r'moved to strike cer-tain portions of the complaint and amend,it,which motion was granted.Atthe close of the presentation of evidence by the Board in support of the com-plaint, the complaint was without objection again amended on motion of coun-, -sel for the Board. Service of the amended complaint was, acknowledged bythe parties.The undersigned denied various other motions by the respondentand the D. G. W. U. to make the complaint more definite and certain,and therespondent's contention that portions of the amended complaint 'was so vague,indefinite,*and uncertain that they did not sufficiently appraise the respondentof the acts charged was overruled by the undersigned.During the course of the hearing,the respondent and the"D. G: W. U. madeseveral motions to dismiss the amended complaint and specific portions there-of.Decision on the motions having beenreserved the motions for dismissalof, the amended complaint in its eptirety are hereby denied and the motionsto dismiss certain paragraphs of the amended complaint,relating to certain ofthe acts of interference,restraint,and coercion2are hereby granted.Themotions in all other respects are denied.The respondent's answer was divided into four parts : In Part A the respond-ent contended that upon 10 stated grounds3 the Board is without jurisdiction3The portions of the amended complaint dismissed were sub-paragraph d, g, g (1), 1,k,n,and p of paragraph 11 relating to: (1) public statements of James A Reed;(2) statements of Alex Green and Ella Mae Hyde,supervisory officials of the respondent,concerning the I L.' G W U ; (3)use of a loud speaker system in the respondents cafe-teria to influence its employees regarding their union affiliations; (4) surveillance;(5)disciiniination in the allotment of work to employees who were members of theI.L G W U';and (6)the refusal of the respondent to recall or assign work to certainnamed employees who were members of the I L G W U.3The stated grounds were.(1) the Board is without jurisdiction to issue a complaint"at the request of an organization which does not represent a single employee in therespondent's plant . ..and [which]has been found by the United States Fr,deral Courtto be engaged in an unlawful conspiracy to force the respondent to compel its employeesto join said organization against their wills",(2) the Board has no authority to issuea complaint"for the purpose of attempting to abrogate and nullify contracts between therespondent and the exclusive representative of 100 percent of its employees, when saidcontracts are entirely satisfactory to both parties thereto and have been determined bya United States Federal Court to contain higher wages and more favorable working condi-tions than are contained in any contracts entered into between the International UnionU) and other garment manufacturers in this part of the country"; (3) thisproceeding deprives the respondent,without a judicial hearing, of its right freely to con-tract as guaranteed by the Fifth Amendment to the Constitution of the United States ;(4) if this proceeding were sustained,valid contracts between the respondent and thechosen representatives of its employees would be abrogated without a judicial hearing,due prccess of law, and 'a trial by jury in violation of the Fifth and Seventh amendmentsof, the Constitution;(5) this proceeding deprives the respondent of its, property withoutdue process of law and 'of its light to trial by jury,by providing for the awarding ofunearned wages to former employees and for their reinstatement;(6)the amendedcharge of the I L.'G.W U is vague,indefinite, and does not state facts sufficient tosupport a formal complaint,(7) the Boned,uithout authority,by the,issuance of its DONNELLY GARMENT COMPANY,247tomaintain the proceedings. In Part B, the respondent, avers that the com-plaint must be dismissed "for the reason that the Board, its ageiits,,and rep-resentatives have exceeded their authority and have demonstrated their biasand prejudice against the respondent, and collusion with the International Union(I.L. G. W. U.) by filing of the complaint herein and by the maintenance ofthis proceeding in'the face of [certain enumerated] facts of which the Boardand its representatives have actual knowledge."'Part C is a petition for in-complaint has prejudged as true the allegations in the amended charge of the I. L. G. W. U(8) the complaint is vague, indefinite, insufficient and alleges conclusions instead of facts,all in violation of due process of law; (9) the maintenance of this proceeding violatesthe Fifth amendment in Article III, Section 1 and 2 of the Constitution of the UnitedStates by permitting the Board to act as investigator, complainant,, prosecutor, triers offacts, and judge of the controversy and by denying the respondent a judicial review ofthe evidence in accordance with the rules of law and evidence; and (10) the Board hasnot conducted an election among the respondent's employees to determine their choice ofrepresentatives, which is a condition precedent to a proceeding based on charges of unfairlabor practices.* The answer of the respondent alleges as facts of which the Board has knowledge :(1) that the I. L. G. W. U. has engaged in an unlawful conspiracy to injure and destroythe respondent's business by publishing false and libelous reports about the respondentand the woiking conditions in its plant, by inaugurating and threatening to inauguratesecondary boycotts against the respondent's customers and merchandise,- by threateningassaults on the respondent's employees similar to those perpetrated against employeesof garment manufacturers in Kansas City, Missouri, St Louis, Missouri, Dallas, Texas,and Memphis, Tennessee; (2) that the I. L. G. W. U. knowing that the employees hadrefused to be represented by the I. L. G. W. U. publicly announced a 'drive against therespondent and the employees, requested by letter containing false statements a conferencewith the 'respondent' for the purpose of making a closed-shop contract, and began attacksof fraud and violence against three other garment manufacturing companies in KansasCity,Missouri, at the same time announcing that similar acts of violence would be per-'petrated against the respondent's employees; (3) the respondent, after receiving a requestto enter into a collective bargaining agreement with the D. G. W U, a voluntary organiza-tion of employees, sought to obtain 'a deteimination by the Board of the right of theD. G. W. U. to be exclusive bargaining agent of the employees but was advised by repre-sentatives of the Board that an application by an employer for certification of representativescould not be granted under the rules of the Board, and, therefore, entered into a collectivebargaining agreement with the D. G. W. U. ; (4) that sometime after July 5, 1937,the United States District Court for the Western Division of the Western District ofMissouri, three judges sitting, temporarily enjoined the I L G. W U. from committingunlawful acts of fraud and violence against the respondent and the employees, whichdecisionwas appealed to the Supreme Court of the United States and by that Courtremanded to be heard before a single judge in the District Court; (5) that the Board'sActing Regional Director for the Seventeenth Region, (Earnest P. Dunbar), on Auiust 25,1938, notified the respondent by letter that charges of unfair labor practices have beenfiledagainst the respondent by the I L G. W U and requested- a Centel once on thecharges, and thereafter the respondent requested the Acting Regional Dnector for thefacts alleged in the charges and for an opportunity to present evidence thereon, but thisprivilegewas denied by the repiesentatives of the Board who threatened -to file.a com-plaint and conduct a long hearing unless the respondent acceded to the demands of theI.L.GW. U and further asserted that if it hearing was held the Board would findagainst the respondent; (6) at on or about February 4, 1939, at the request of repre-sentatives of the Board, written proposals upon which settlement of the charges mightbe reached were submitted to each other by the respondent, the D G W U and I L G. W. Uand that the 'proposal of the I L G W U included an offer to drop all boycott activitiesagainst the respondent "so long as the respondent does not recognize any plant union asthe bargaining representative of its employees", acceptance of which proposal by therespondent would have compelled it to.violate the terms of the National Labor RelationsAct; and (7) that the bearing on the remanded injunction suit was begun in the UnitedStates District Court on March 22, 1939, at the close of which a permanent injunctionagainst the I. L G W. U was granted, pursuant to respondent's petition, and that repre-sentatives of the Board were in constant attendance at the hearing and consulted fre-quently with representatives of the I. L GW. U during examination of respondent",witnesses, thus demonstrating that the Board assisted and is assisting the I. L. G. W. UIn its conspiracy against the respondent and is maintaining the proceedings herein, inviolation of any authority vested in the Board by the Act. 248DECISIONS OF NATIONAL- LABOR R'ELA!rIONS BOIARDvestigation and certification of representatives of its employees.The answerin Part D admits. certain allegations.of the complaint concerning, the corporatestructure and the nature of the business of the respondent, but denies specificallyevery allegation that it has engaged in or is engaging in unfair labor practices.During the hearing, the respondent filed a motion requesting that the com-plaint be dismissed for the reasons stated in Part A and B of its answer.` TheI.L. G. W. U. moved to strike certain portions 6 of the respondent's answer.The undersigned took these motions under advisement and requested the re-spondent to submit a written statement of the evidence it would offer, to provethe averments set forth in Part A and B of the answer, and any other partsof the answer referred to in the motion to strike.The respondent submitted nostatement of evidence in support of Part A of its answer except as to the para-graph relating to wages and working conditions provided for in contracts enteredinto between the I. L. G. W. U. and other' garment manufacturers. In Part Bof the answer the respondent -submitted certain parts of the transcript of testi-mony taken in an N. R. A. hearing, in which it was also the respondent and theI.L. G. W. U. the charging Union and in°the United States District Court in-5 Part B of the respondent's answer included the findings of fact andconclusions oflaw ofthe United States District Court for the Western Division of the Western DistrictofMissouri(Donnelly Garment Companyet at. v.I.L. G. W. U., et at., D. G.W. U. Inter-venor's Case No. 2924) in an - injunction suit brought by the respondent against theIL G. W U As a part of these findings of fact and conclusions of law, the DistrictCourt found that the respondent's employeesacting unanimously had voluntarily formedthe D G. W. U. and at all times freely'administeredand maintained it.This findingof fact is not ;binding upon the Board and-does not precludean independent,finding bythe Board on this issue.Section *10 (a) of the Act provides:The Board is empowered . . to prevent any person from engaging in any unfairlabor practice(listed in Section 8) affecting commerceThis power shall be exclusiveand shall not be affected by any other means of adjustment or prevention that hasbeen or may be established by agreement,code,law, or otherwise. [Emphasis added].Matter ofNational Electric Products CorpandUnitedElectricaland Radio Workers ofAmerica, Local No609, 3 N L. R. B 475, 500.See alsoUnionPremier FoodStores, Inc.v.Retail Food Clerks,and jllanagers.Union, Local No 1357etat, 98 F.,(2d);821 (C.C.A ,3)where it washeld that the District Court was without authority to conduct an electiontodetermine the exclusive bargaining representative of certain employees since the Actvests power to determine that question exclusively in the Board.CfBlankenship v.Kirby,96 F.`'(2d) 450 (C. CA. 7);International Brotherhoodof Teamsters v.Interna-tional Union,106 F. (2d) 871 (C. C. A 9).e From Part A of the respondent's answer the allegation that a United States DistrictCourt had determined that the contracts between .therespondentand the D G. W. U.contain higher wages and more favorable working conditions than contracts -between AtheI.L.. G.W U and other garment manufacturers in the area; from Part B of thean§werthe allegations that'the I. L GW. U was'engagrng in `an unlawful'coaspiracylagainstthe respondent, that it had engaged in violence against employees of other garment manu-facturers and had announced that similar acts would be perpetrated against employeesof the respondent, that the respondent's contract provided for higher wages, more'favorableworking conditions than contracts obtained by the efforts of the I L G W U, the allega-tions referring to the findings and decrees of the United States District Court for theWestern Division-of the Western District of Missouri, the averment that the I L. G. W. U.admitted that the respondent's employees did not desire to be represented by the I. L.'G.W U., the allegations regarding the assistance of the Board's representatives in theallegedconspiracy of the I. L. ,GW. U against the respondent; from Part D the aver-ments that the I L. G. W. U. sought closed-shop agreements even when it , represented onlya few or none of the employees of the company with whom it sought such agreementsThe reasons stated as grounds for striking these portions of the answer are that;theyare immaterial to the issues'before the Board, that the Board,'is not bound by' the,Hndingsof other judicial tribunals, that the "clean hands" doctrine of equity does not apply toproceedings before theBoard,that these portions of the answer constitute an attemptby the respondent to try -before the Board the Federal District Court injunction suitbetween the respondent and the I. L G. W. U., and that under the Act the Board Is notempowered to take cognizance,of alleged law violation, coercion, or intimidation oe thepart of thecomplaining'union., DONNELLY GARMENT COMPANY249junction suit between the respondent and the I. L. G. W. U. The undersignedrefused the proffered evidence, granted the motion of the I. L. G. W. U. to strike,denied the request of the respondent for dismissal of the complaint based onPart A of the answer, and refused to receive the respondent's petition for inves-tigation and-certification of representatives as set forth in Part C,'of its answer.'Prior to the commencement of the hearing, the D. G. W. U. filed a motion re-questing; that,the Board conduct-- an election among the- respondents employees,to determine whether they desired to be represented by the D. G. W. U. or bythe I. L. G. W. U., and that the hearing be postponed until the outcome of suchelection had been, announced.Thereafter, on May 17 and June 3, 1939, theD. \G.W. U.. filed a petition and amended petition, respectively for investigationand certification for representatives.Ati the hearing the undersigned denied themotion and rejected the petitions.The D. G. W. U. also filed an answer denyingall the allegations relating to the unfair labor practices of the respondent, butadmitting the existence of a 'closed-shop agreement between the respondentand the D. G. W. U.At the conclusion of the hearing the parties were afforded an opportunityto argue orally before the undersigned, and were requested to file memorandumbriefs.Memorandum briefs were filed by the respondent, the I. L. G. W. U.,and the D. G. W. U.''On October 11, 1939, the undersigned filed an Intermediate Report, findingthat the respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (2), and (3),9 andSection 2 (6) and (7) of the Act. The undersigned further found that MayFike had not been discriminatorily discharged, and recommendedinter aliailiat the respondent cease and desist from the unfair labor practices which itwas found ,to have engaged in, withdraw all recognition and completely dis-establish the Donnelly Garment Workers Union as the representative of the—employees for the purposes of collective bargaining, cease and desist from giv-ing effect to its contract and check-off agreement with the Donnelly GarmentWorkers Union, and that the allegations of the complaint as to May Fike bedismissed.On October 12, 1939, the case was, transferred from the Regional Office of thethe Board. pursuant to Article II, Section 32, of the National Labor RelationsBoard Rules and Regulations-Series 2.On December 1, X1939, the respondent, the D. G. W. U., and the I. L. G. W. U.filed exceptions to the Intermediate Report.The same parties filed briefs insupport of- their exceptions to the Intermediate Report.On January 9, 1940,7Donnelly Garment Company v. N: L. R B.,123 F.(2d) 215, 221,225, (C C A. 8)where the Court stated:.'The main and controlling issue in the case was whether the formation or adminis-tration of the Donnelly Garment Workers Union had been supported,dominated orinterfered with by the Company or whether that union was a bonafide independentlabor organization formed and administered exclusively by the employees of theCompany and completely free from employer influence,domination and support.We.are of the opinion that the Trial Examiner did not err in confining the issuesto those which were tendered by the complaint filed by the Board.,We.are satisfiedthe charge that the Board had conspired or colluded with, the International.8By stipulation, dated July 22, 1939, the amended complaint was further amended toconform it to the proof.6The undersigned found that the discharge of Sylvia Hull was discriminatory withinthe meaning of the Act but did not recommend reinstatement or back pay for reasonsdiscussed in SectionE, infra.If 250DECISIONS OF NATIONALLABOR R'E'LATIONS BOARD0a hearing for the purpose of oral argument was conducted before the BoardinWashington, D. C., at which the respondent, -the D. G. W. U., and I. L. G.W. U. appeared by counsel, who participated in- the argument.On March 6, 1940, the Board after consideration of the exceptions to theIntermediate Report, and the briefs submitted in support of the exceptions,issued its decision, containing its-findings of fact; conclusions of law, and order.10In brief, the Board found that the respondent had dominated and interferedwith the formation and administration of the D. G. W. U. and had contributedsupport to it in violation of Section 8 (2) of the Act; had discharged MayFike and Sylvia Hull in violation of Section 8 (3) of the Act; and had bythese and other Acts interfered with, restrained, and coerced, its employees inviolation of Section 8 (1) of the Act.-Thereafter the respondent, Donnelly Garment Company, filed with the Unitedset aside the Board's order, to which the Board filed an answer requesting theenforcement of its order.The D. G. W. U. filed an intervening petition re-questing that -the Board's order beset aside, and the I. L. G. W. U. intervenedin defense of the order. The petitioners, Donnelly Garment Company, andD. G. W. U. challenged the validity of the Board's order on two grounds: (1)lack of due process; and (2) lack of sufficient 'evidentiary basis for, theBoard's findings, conclusions, and order.The Circuit Court, on November 6,1941, after consideration of -briefs and arguments of counsel for the respectiveparties handed down its decision remanding the case to the Board for furtherproceedings."On,April 21, 1942, the Board entered an order vacating and setting aside itshearing to take additional evidence in accordance with the Opinion and Decreeof the Circuit Court, referring the proceeding to the Regional Director for theauthorizing and directing the Regional Director to issue notices of the furtherhearing.On June 6, 1942, the Regional Director issued his notice of furtherhearing fo the parties, notifying them that on July 6, 1942, at Kansas City,Missouri, a further hearing would be conducted.,Pursuant,-to -such notice, a hearing-was -held on, July 6, 7, and 8, 1942, andon various days between August 3 and September 17, 1942, inclusive at KansasCity,Missouri, before the undersigned, the Trial Examiner duly designated bythe Chief Trial Examiner.The Board, the respondent, the D G. W. U., andthe I. L. G.^ W. U., were represented by counsel and participated -in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all of the parties.On July 8, 1942, prior to the taking of any testimony in the further hearing,respondent filed with the undersigned ,its Affidavit of Prejudice for the, pur-pose of obtaining the designation of another Trial Examiner.The D. G. W. U.concurred in the application. , The undersigned referred the matter to theio 21 N. L R B. 164."Donnelly Garment Company v. N. L. R. B.,123 (2d) 215, 225 (C. A. A. 8), where theCourt stated :-We think that the least the Board can do in order to cure the defects in its pro-cedure caused by the failure of the Trial Examiner to receive admissible evidence, isto vacate the order and the findings and conclusions upon- which it is based ;' toaccord to the petitioners [the respondent and D G W U ] an opportunity to introduceall of the competent and material evidence which was rejected by the Trial Examiner ;and to receive and consider such' evidence together with all other competent andmaterial evidence in the record before making, new findings and a new order.{ DONNELLY GARMENT COMPANY251Board, and continued the hearing, subject to 48 hours' notice to the parties..On July 17, 1942, the respondent filed with the Board an Application for a'Continuance of the further hearing.On July 28, 1942, after consideration ofthe oral argument by the respondent, the I. L. G. W. U., and the D. G W. U.before the Board and related documents filed by the 'parties, the Board issuedits order dated July 28, 1942, dismissing the Affidavit of Prejudice 12 and denyingthe Application for a Continuance 13On July 30, 1942, the undersigned notifiedthe parties that the hearing would reconvene on August 3, 1942, at KansasCity,Missouri.The undersigned accorded the respondent and the D. G. W. U. an opportunity-to introduce all of the competent and material evidence which was rejected atthe prior hearing" and permitted Nell Quinlan Reed, the respondent's president,who was, because of a serious illness, prevented from testifying' at the hearing12The Board in its order dismissing the Affidavit of Prejudice, stated : Each of theparticulars relied on in the Affidavit of Prejudice' were brought by the responi'ent to theattention of, the Circuit Court of Appeals.The Court decided that the Trial Examinerand the Board has been free of any bias or prejudice. (SeeDonnelly Gaiment Company v.N. L. It. B,123 F. (2d) 215 (C. C. A. 8).Having carefully examined the matters now adduced by the respondent, we can seeno reasons for disagreeing with the findings of the Circuit Court of Appeals or for doubtingthat the evidence ordered by that Court, to be admitted will be fairly and judiciouslyreceived and consideredIndeed, to disqualify the Trial Examiner for his previous errorwould be equivalent to barring a trial judge who had been overruled on a question ofevidence by an Appellate Court, from presiding over the further hearing; such is not thecustomary practiceSeeBerger v United States,225, U. S. 22; 31 ;Minnesota and OntarioPaper Co: v Molyneaux,70 F (2d) 545, 547, (C C. A. 8).15The Board in its order denying the Application for Continuance stated : Respondent'sApplication for Continuance asserts that the bearing should be postponed to a date notearlier than December 23, 1942, for the reason that it is engaged in war production ' andthat the employees it expects to call will, not be available as witnesses sithout seriousinterferencewith such production.The need for the application of the principles ofthe Act to industry is even greater in time of war than in peace-time, while the abandon-ment or postponement of the Act's guarantees might well create the tensions that havein the past led to industrial discontent, disturbance, and unrest, with consequent impair-ment of efficiency and production.We believe that the Trial Examiner is in the best position to make provision regardingthe availability of particular witnesses and we hereby instruct him that, in so doing,he give every,consideration to the desirability of causing as little hindrance as possibleto the respondent's production.The undersigned during the course of the further bearing received no request from therespondent for a continuance, a change in the hours or place of the bearing to accommo-date witnesses engaged in war production activities.14The United States Circuit Court of Appeals for the Eighth Circuit,(Donnelly Gar-ment Company v. N. L. It.B., 123 F. (2d) 215, 222 (C C A. 8) in remanding the casefor the purpose of adducing additional evidence, rejected at the hearing before the TrialExaminer [in 1939], stated :The petitioners [respondent and D G W U ] proffered the evidence 'of the em-ployees of the Donnelly Company, some 1200 in number, to show how and why theyformed the Donnelly Garment Workers Union, to show that no influence was broughtto bear upon them by the employer either in the formation or administration ofthe Union, to show what the President of the Company had said to them at the massmeeting in the spring of 1937, to show that their freedom to organize and to choosetheir own representatives for the purpose of collective bargaining had not been inter-fered with by their employer, and to show that their union, both in its formation andadministration was exclusively controlled and supported by them.The Trial Examinerrefused to receive this evidence.He permitted the petitioners to make formal offersof proof.,11strsWe do not say that the Trial Examiner was required to take the same testimonyfrom 1200 witnesses.There were available-to him well known expedients for limitingthe number of witnesses where their testimony was cumulative. 252IYEIC'ISIONS bFNATIONALLABOR RELATIONS BOARDiof 1939; to testify in the further hearing upon all the issues set forth in thepleadings.%I-On September 25, 1942, the Board vacated and set aside the IntermediateReport of the undersigned, heretofore issued under date of October 11, 1939,and ordered ; the, undersigned to issue an Intermediate Report on the entirerecord.-Upon the record thus made and from his observation, of the witnesses, theundersigned makes in addition to the foregoing, the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Donnelly Garment Company, is a Missouri Corporation,havingits office and factoryinKansasCity, ,Missouri,whereit is engagedin thebusinessof designing,manufacturing,selling,and distributing ladiesgarmentsunder the trade name of "Nellie Don."More than 99 percent of theraw materials, and supplies-consisting chiefly of cotton, wool acetate, rayonand linen-used at^ the factory are purchased and transported through thechannels of interstate commerce from points outside the StateofMissouri.Approximately 96 percent of the garments designed, manufactured, and sold aredistributed through the channels of interstate commerce to pointsoutside ofthe State of-Missouri.Officers of the respondent Company are,: Nell Quinlan (Mrs. James A.) Reed,presidentand treasurer; Alex C. Green, vice-president; R. J. Ingraham,secre-tary.The principal departments of the respondent and the personsin chargeof themare : Production, Lee Baty ;Merchandising,Retail Store and Re-ceiving, Elizabeth Reeves; Comptroller and Office Manager, J. B. Bachofer; andEmployment Manager, Ella Mae Hyde."During the peak production period of the year, the respondentemploysapproximately 1200 persons.The parties stipulated and agreed that the operations of the respondent havea close,. intimate, and substantial relationship to trade, traffic,and commerceamong theseveral States, and that the respondent.isengaged in commercewithin themeaning ofSection 2 (6) and (7) of the Act.II.'THE ORGANIZATIONS INVOLVED -International Ladies' Garment Workers'Union,affiliated with theAmericanFederation of Labor,"'isa labororganization admitting to membership thefactory employees of the respondent.Donnelly GarmentWorkers Unionisanunaffiliated labororganization.According to , its' by-laws, it admits to membership all employees of therespondent.III.UNFAIR LABOR PRACTICES-A. Respondent's responsibility for the activities of various employeesIn, the incidents described in the 'following section,, the'- respondentisv re-sponsibility for the activities of various employees who figured prominently inthe organization of the D. G. W. U. must be determined. The Board con-tends, that the respondent is responsible for their activities In most instances'IsFor further findings concerning the respondent's supervisory staff see IIIA,infra.10At the time of the original hearing the I. L. GW.U. was unaffiliated. DONNE'LLY GARIVIENT COMPANY258because of their supervisory status.The respondent asserts'that they cannotbey classified as supervisors because no authority to hire, discharge or di-cipline' is vested in them. In view of the role these employees played in theorganization and the establishment of the D. G. W. U. it is necessary to assayin general the status and function- of "instructors" and "thread -girls," in termsof their relationship to the management and to examine in some detail thisrelationshipwith respect to a number of individual employees. The under-signed will therefore determine the respondent's responsibility for their activ=ities before considering the alleged unfair labor practices.1. Instructors and thread girlsThe respondent's factory is in part composed of sewing sections., In each ofthese sections there are approximately 40 operators, each of whom operatesa sewing machine.Assigned to each of these sections is an instructor and anassistant called a thread girl or floor girl.Among the duties of the instructorand thread girl in each section is the distribution of materials and supplies withwhich the operators work. Instructors also distribute directions as to how thework is to be done and teach operators how to execute each step of the proc-ess.This much is undisputed. It is also admitted' by the respondent thatprior, to''t1- evradwent `of L"ee Baty as- production manager and factory superintend-ent the instructors had a part iii-'determining lay-offs and discharges in theirrespective sections and also had disciplinary authority.Baty testified thatafter he became factory manager in June 1935, he took from the instructorsand from all other supervisory employees the authority to hire, discharge, anddiscipline and,vested all such authority in himself, so that he,has been sincethat time the sole supervisory employee in the factory and personally observedthe conduct, character of work, efficiency and general attitude of all employees.The respondent has in its employ between-1100 and 1300 persons.On June2,1939, there were employed in the production and maintenance divisions, ofwhich Baty is superintendent, 642 operators, 72 miscellaneous piece workers, 77ironers, 11 folders, 41 examiners, 44 cutting department employees, 15 dividers;44 instructors and=edistributors (thread girls or floor girls), 14 mechanics_ andhelpers, 11'liiiniile boys, 52.clerical workers, 60 miscellaneous timekeepers, 20porters and maids, working on 10 floors of the factory. In view of,the numberof employees, and the size of the factory, the undersigned finds that Baty'stestimony in regard to the elimination of supervisors to be incredible."It is plain from all the circumstances disclosed by the record that after June1935, the instructors and the thread girls continued in their capacity as super-,visors in charge of the operators who work in the various sewing sections of thefactory.A number of the respondent's witnesses testified that instructors do nothavethe power to employ, discharge or discipline operators.There is substantial17The undersigned is unimpressed by the evidence adduced by the respondent to establishthat all supervisory authority in June 19135 was vested in Baty.Appraising the respond-ent'sevidence in the light of the contradictions and implausibilities found throughout,especially in the testimony of Mrs Reed, Mrs Reeves and Baty, the undersigned is fullypersuaded_of its untrustworthy characterThe evidence is further weakened by the plainIndications during examination of the instructors, thread girls and employees, assumingnlpuendo,that - airy"'change in the supervisory setup of the plant wag made when Batytook charge, it was known only to Baty and the respondant's officials.Finally, it is mostimprobable that such a far reaching reorganization of a large factory would occur withoutsome notice to those affected and particularly to the employees who had for years, accord-ing to Mrs Reed, been under ". . . more supervision and more executives than-I know.I have more than are usual in the plant of this kind . . . yes our supervisors.Now inmy plant I have 40 operators,- 40 machines under one supervisor with an assistant onein charge."i 254IYECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence, however,, that they do perform functions which make them part of thesupervisory. staff.-The instructors, assisted by the thread girls"' assume complete/ charge of andare fully responsible for -their respective sections of the factory.Among theduties of the instructor is the assignment of bundles containing the materialsand suppliesupon which the operators work, and the transmission.to the opera-tors of the respondent's instructions for the performance, of -the,sewing. processes:Mrs. Reeves,,who preceded Baty as factory manager and is now in charge ofrespondent's merchandising department, stated in an affidavit dated October 30,1937, and confirmed the same in her testimony that: "competent instructors teachthe operators the particular operations to be performed by them andconstantlysupervise the same."[emphasis supplied]In addition to these, duties the instruc-tors perform other functions as the representative of the management.Whenwork is slack in the section the instructors determine who shall take a day offand-inwhat order the operators will be released from the section.AlthoughBaty denied that the instructors are charged with the duty of disciplining andreporting upon the efficiency of the operators who work in their respective sec-tion,the evidence is convincing that they do so the same as before the adventof Baty as factory manager, in June 1935. The instructor constitutes the linkthrough which the operators learn the management's directions and the manage-ment learns whether a girl is a desirable employee, her capacity for work, herattitude toward work, and her performance of the work.The record clearly reveals that the instructors exercise supervisory, economiccontrol over the operators in their sections.This is particularly true when ashere the operators are paid upon a piece-rate basis:The instructors plan thework in each section, determining when the work comes into the section whichoperator, shall work upon the more desirable bundles.They keep the operatorsbusy and correct their mistakes.When repair work is necessary, the instructordecides whether the operator must rip the work out and do it over on her owntime or receive pay for the work. Instructors report to the office weekly at a"going over of the cards" on the operators work for' the past week. During,temporary slack periods the instructors designate those operators who can bespared or transferred to othersections.Over and above the supervisory and economic control exercised by the instruc-tors, they regard themselves as supervisors and'are so.regarded,,by'the-operators;they are paid twice a month, their names being carried on a time workers payroll,while the operators are paid on a piece rate basis weekly ; and they areresponsible to Baty for the quality and quantity of work in their respectivesections.Although a substantial number of employee-operators testified duringthe hearing, none of them stated that Baty personally gave them any instruc-tions or directions or conferred with them about their work.The undersignedis-convinced that there was no apparent change in the conduct of instructors orthread girls after June 1935.Furthermore, it is undisputed that the respondenthas continued to hold out the instructors and thread girls, to the employee-operators as supervisory employees and has given no notice of any kind to theoperators that the instructors' authority had been reduced or in any way changedin June 1935.The respondent contended that thereis nodistinction between the duties ofthe instructor and the thread girl, one having charge of quality and the otherquantity, and that none of them act in a supervisory capacity.Even if it beassumedarguendothat there is no appreciable distinction, the undersigned is18 The evidence clearly Indicates that,in the absence of the instructor,her duties areperformed by the thread girl. DONNELLY GARMENT COMPANY255of the opinion that Instructors and thread girls have supervisory authority.Mrs. Reeves testified that the word instructor 'and floor (thread) girls andthe word supervisor "means one and the same to me." Rose Todd, hereinafterfound to represent the management,testified that the respondent does not usethe terni "supervisor" but that it does- have an employee called an instructorin charge of 40 operators and a second, girl that might be called an assistantinstructor.It is clear from the record and the undersigned is convinced and'so finds, that the instructors and thread girls actually and in all respects serveas foremen and assistant foremen of the sections of 40 operators.19It is 'plain from the foregoing, that the instructors and thread girls aresupervisory employees, and exercise economic control over the operators, thatprior to' June 1935, the instructors and the thread girls were admittedly super-visory employees, that since that time the respondent has continued to holdthem out to the operators as supervisory employees, and that the respondenthas given no notice of any kind to the operators that the instructors and threadgirlshave any less authority than formerly., Since the instructors and threadgirls are charged with certain duties and economic control which are-super-visory, and disciplinary in nature, their interests are closely related to thoseof the management and are often incompatable with those of the ordinaryworker.On the basis of all the evidence, the undersigned finds that instruc-tors and thread girls are supervisory employees and that they act as, repre-sentatives of the management in the factory.20'I19The absence of any heirarchy of supervisors between the operators and Baty, withsolely the instructors to transmit orders and report on work,renders the instructors morenearly approximate to forementhan any other commonly knownclass of supervisors.Thedescriptionsof foremenin works onlabor relations often point to the "teacher" aspectof his duties.See Arthur G. Anderson,Industrial Engineering and Factory Management,(1928) page 39:The foremen provides the necessary human element at the point of,contact to makeadjustments,rectify errors, remedy deficiencies, interpretand administer instructions,make reports, supervise work, and most important of all, providepersonalleadership.In the final analysis the foreman Is responsible for output.He isa manager, ateacher, a leader.At the furtherest outpost of management he is management tothe workers.So viewed, the respondent is clearly responsible for their activities.See N. L.R. B. v.Skinner &,Kennedy StationeryCo., 113 F. (2d) 667,670 (C. C. A. 8); N.L.R. 'B. V.ChristianBoard of Publication,113 F. (2d) 678, 682 (C C. A. 8) ;Wilson it Company v.N. L. R. B.,123 F. (2d) 411, 414 (C. C. A. 8);N. L. R. B.v.Gamble-RobinsonCo., 129 F.(2d) 588, 590 (C. C A 8).'Y0The instructorsare asimportant as the lead men and group leaders held by )theSupreme Court to be employees of such a kind that the Board may base employer liabilityfor unfair labor practices upon the employer's failure,to prevent their activities in bel'alfof a favored union-Intel national Ass'nofMachinistsv.N. L. R. B ,311 U. S 72;N. L R. B.v.Link BeltCo., 311 U.S. 584;H.J.Heinz Co. v. N. L. R. B.,311 U. S. 514In theMachinistscase the Supreme Court said (pp. 79-80) :According to petitioner these men were not foremen, let alone supervisors entrustedwith executive and directorial functions, but merely "lead men" who by reason oflong experience were skilled in handling new jobs and directed the set-up of thework...The employer, however, may be held to have assisted the formation of a Unioneven though the acts of the so called agents were not expressly authorizedor might'not be attributable to him on strict application of the rules ofrespondeatsuperior.'We are dealing here, not with private rights(Amalgamated, UtilityWorkersv.Con-solidatedEdisonCo., 309 U. S. 261), nor with technical conceptspertinent to anemployers legal responsibility to third persons for acts of his servants, but with aclear legislative policy to free the collective bargaining process from all. taint of anemployer's compulsion, domination or influence, . . . they [the lead men] were nothigh in the factory heirarchy and apparently did not have the power to hire or fire.But they did exercise general authority over the employees and were in a strategic 256DECISI0\S'0F,NATTIONAL LABORRELATIONS BOARD2. `Rose Toddrespondent in the affairs of the League and in the formation and administra-tion of the D. G. W. U. She was president of the League during the time thatitpiayed, so effective a part in resisting the organizational campaign`,of,, the1.L G. W. U. Todd was on the organizing committee of the D. G. W. U. andits first general chairman.Her status in the factory and her relation to themanagement is in dispute.Todd, with an interruption of 2 years, has worked for the respondent for ap-proximately 13 years.She was a nurse by profession and through acquaintancewith Mrs. Reed as a nurse, secured a job at the respondent's factory in 1926.She worked fora short time as an operator and as a thread girl, during theearly part of her employment.Also, prior to the interruption, Todd held variousresponsible positions with the respondent, including that of an instructor 21 andas an assistant to Dewey Atcheson, production engineer, in making time studies,studying production methods and studying rates of piece-work wages.She lefther employment with the respondent in 1931 and for about 1 year worked for theGernes`'Garment Company, :where she took -charge of th6,factory, and later actedas a traveling sales representative.When she returnedto the employ. of therespondent in 1933 Todd worked for several months as a thread girl. Untilsometime in the spring of 1937 she helped in various- sections of the factoryspending a good share of her time in the sample department which makes sampledresses before general production begins.From the record it is impossible to determine that Todd in 1937, 1938, and 1939had any well-defined duties.During ' this period she was not assigned to anyparticular department, being directly responsible to 'Batt', the factory manager.Todd was'assigned a desk in the factory-first on the ninth floor and later on'the seventh floor-charged with the responsibility 'of keeping the various sectionssupplied with' the necessary materials for maintaining operations and check-ing up on the delivery of various supplies that should be in the sections. Inaddition, if any of the sections were short of supplies which delayed the workTodd was notified and arranged for the proper supplies to be forwarded to thedepartment.These :,duties, required that' Todd move 9 throughout -the, varioussections of the factory' and `contact instructors and thread girls.For a periodof 1938 Todd again worked with Dewey Atcheson on some special. work: Batytestified- that Todd received the same vacations as given to the instructors andthat in August 1937, "He couldn't let Todd go [on vacation] in August as shewas indispensible."The president of the First National Bank of Kansas Citywith which, the company carried its account testified that-he had known Toddfor 10 or 12.years as "a kind of `all round man"' for the company and that shehad come into the bank for several years as respondent representative.During the period from April 16 to 30, 1937, Todd was carried on the designingpay roll, from May 1 to 31, 1937, on the hand sewing pay roll, from June 1 to 30,1937, on the button and button hole pay-roll and from July 1 to 15, 1937, on thereceiving department pay, roll, although she did not work in these sections dur-ing these pay periods.When the D. G. W. U. was organized she-was receivingposition to translate to their subordinates the policies and desires of the management.In theH. J. Heinzcase the Supreme Court reaffirmed these principles and heldthat : "to the extent that petitioner may seek or be in a position to secure any advan-tage from there practices [by foremen and "group leaders"] they are not any thelesswithin the condemnation of the act because petitioner did not authorize ordirect them "21 See Section III A, (1)suprafor supervisory status of instructors.[ DONNELLY GARMENT COMPANY257a.'salary of,.$130 amonth and,althpugh the'D. G W. U. expressed to the respondenta desire to have her services part time, the respondent coutinueil to" pay herthe $130 a month, in addition to which the D. G. W. U. paid her $05 per month.The undersigned, appraising Todd's entire employment record with the re-spondent, is persuaded and finds that her position in the factorywas one ofconsiderable responsibility, involving duties of a supervisory nature.Evidence on Todd's activities in the factory plainly points to the fact thatshe occupied a 'close and confidential relation to the management which wasmade known to the employees by respondent's conduct. On April 23, 1937,when- anti-I. L. G.W. U. demonstrations against Fern' Sigler; a member ofthe L L._ G. W. U, took place in the, factory, the disturbance was reported toRose Todd.When Baty ordered Sigler from her section to'the office he wasaccompanied by Todd.At the conference which' followed, Todd dominated thescene andtook the lead in questioning Sigler about her union ^ affiliation al-though both Batyand Mrs.Hyde, the employment manager, were present.Areadingof the transcript of that conference shows that Todd opened the con-ference and talked to Sigler of the respondents policy of operating an openshop as ifshe represented the respondent, 'for example : "..we have hadunion peoplework here for years . . . We don't care.We have hired unionpeople . . .I talked to some of the girls yesterday afternoon and tried to getthem tosee that it is all rightif you want to work and belong to the union.However, they feel so keenly about it,,we don't think we.can.do anything aboutit . . . We are going to run an open shop as' long as the 'majority feels thatway."Todd also said : "My advice to you is, that if you feel that stronglyabout theunion and have enough'people to back you up, be in a union shop.Iwouldn't any more think I could join the union than a main in the moonI'd expect to be' put out on the street and left there." Baty and Hyde acquiesced in all that Todd said and talked in the same vein. Todd also dis-coursed at length upon "our" employment policy.After the demonstrations inSigler's sectionand the conference In the office it was Todd' who finally sentthe employees back to work.Todd's status around the plant was such that therespondent's telephone operators announced meetings over the inter-depart-mentaltelephone when Rose Todd asked them to, and instructors took direc-tions from Todd when she directed the form in which they were to turn intime slips for employees absent from work, on D. G. W. U. business. In addi-tion;Rose; Todd's position as president of the League, in, which all of the re-spondent's supervisory, force including Mr. Keyes, sales,manager, Mrs. Hyde,Mrs. Reeves and DeweyAtchesonwere members,and whichcame intoexistenceto counteract the activities of the I. L. G. W. U.,, marked her in the eyes of theemployees as a person in whom the management had confidence and whoseviews reflectedthoseof themanagement.The respondent did nothing to dis-courage Todd's activities, although fully aware of them.Irrespectiveof Todd's supervisorystatus, the undersigned is of the view thatthe evidence,as a whole,clearly identifies her with the management in theminds of theemployees 22The undersigned, finds that Rose Todd occupied, asa International Ass'n of Machin fists v P L RB ,1311 U S 72, 80, in which the Coal tsaid :`The'statute, we think purposely, does not define the particular methods or agents'bywhich, the employer may intermeddle unlawfullySo to confine representationof him would open easy escape from the Act's provisions.Nothing in it requires thatsuch representationbe limitedto officialshaving any particular -kind or degice ofauthority such as "hiring and firing," "disciplinary power," or. even "supervisory capac-ity "These evidences of authority make more plain the connection of the actor with 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDclose and confidential position with the respondent and further finds that Insuch position she was acting'for and on behalf of the respondent.3.Hobart AthertonHobart Atherton has been, employed in the maintenance department of therespondent since November 1933.Atherton describes himself as the "clerk" ofthe company's maintenance department.He transmits orders, to six employeeswho work with him in that, department, shows them how to do the work whenoccasion demands, and keeps a record of the jobs performed.He also assistswith repair work wherever needed.Atherton and the respondent deny that heis a supervisory dmployee in charge of the maintenance department.To accepttheir testimony would leave this department without -supervision and wouldmean that each employee in the department decides for himself what repair jobshe will undertake.There is no evidence that any one else exercises any super-vision or guidance over the work performed in the maintenance department, orthat Baty, the factory superintendent, in any way directs these employees.The undersigned finds that Hobart Atherton is a supervisory employee of therespondent in charge of the maintenance department of the plant. 214.Other supervisory employeesThe status of certain other employees who were active in the League or theD. G. W. U. and who occupy responsible -positions'with, the respondent is-indispute.These persons are Florence. Strickland, in charge of the pattern depart-ment; Lena Tyhurst, assistant factory manager and in charge of the inspection'department; Martha Gray, in charge of the outlet store ;' Ortense Root, in chargeof the sample department ; Heath Cowan, in charge of the receiving department,(piece goods) ;Marvin Price, in charge of building maintenance; Ted Scholes,in charge of the cutting department; and Mary Bogert, in charge of the dividingdepartment. 'Some of these employees admittedly had' supervisory authority be-fore the appointment of Baty as factory manager. They are all, except MarthaGray, under the supervision of Baty and so far as the record indicates, their rela-tionship to the management after Baty assumed charge was identical with theirprior duties and responsibilities as far as the employees in the various depart-ments were concerned.The employees in these departments were not aware ofany curtailment in the authority of those in charge, after Baty was made factorymanager.The undersigned' finds that the above-namedpersons are' supervisory employeesand as such were representatives of the management.`Vthe employer, but theirabsence doesnot preclude the existenceof, such a connection.What is required is that substantial evidence show that the actor,whatever hisofficialposition, is acting in fact on behalf of the employer, not for himselfor othersonly, and that, by whatever method or means, the employerbrings pressure to bearuponhis employees which deprives -them of free and independent choice.-Cf.Guppies Co. Mfrs v. N. L. R B.,106 F. (2d) 100 (C. C A. 2), where the Courtrefusednot held out the said employeeas a personhaving authority to advise others with respectto joining or notjoining labororganizations, had not directed the acts tobe done, andthe acts had not been done with the respondent's knowledgeor consent.Ia Atherton'sposition corresponds to those of the "group leaders"whose supervisorystatus wasan issueinH. J. Heinz Co' v. N. L. R. B.,311 U. S. 514, 518, 521.24The respondent contends that in Baty resided the sole supervisory responsibility overthe employees in each of these departments. See footnote17, supra,for the undersigned'srejection of this untenable position. DONNELLY GARMENT COMPANY259'B.Events prior to the effective date of the Act'Prior to 1934 no effort had ever been made to organize the employees of theDonnelly Garment' Company. In 1934 the I. L. G. W. U. established an officeinKansasCity,Missouri, and announced in the papers that an attempt wouldbe made to organize the garment workers of Kansas City. On March 15, 1934,the I. L. G. W. U. held an open meeting at the Musicians Hall to which all of therespondent's employees were invited.Another similar ,meeting was held atEagles Hall on December 4, 1934.On both occasions the respondent's supervisoryforce attended the meetings in a group, including Mrs. Reeves, then productionmanager,Mrs.Hyde, personnel manager, and many of the instructors.RoseTodd,' whose relation to the management is discussed hereinbefore, attended themeeting at the Musicians Hall.DeweylAtcheson, production engineer, attendedthe meeting at Eagles Hall.During this period at least a dozen of the employees joined the I. L. G. W. U.,several of whom became active, passing out notices of meetings and solicitingtheir fellow workers to join the organization.Many of the employees attendingthe meeting and others, irrespective of membership in the I. L. G. W. U., werecalled to the office where Mrs. Reeves questioned them about their interest, inthe union and warned them that joining would. do them no good. Employeeswere variously told by Mrs. Reeves that they had been "listening too much tosomebody outside," that, "Donnelly's don't belong to the union and they never -will" and she had thought they had better "sense" than to join the I. L. G. W. U.and that they had been "misled" in doing so, and they ought to have "a darn goodspanking" for their own good.Mrs. Gray, in charge of respondent's outlet store,told employees it was'a "shame" that an employee had joined the I. L. G. W. U.Dewey Atchison asked employees why they did not come to the managementinstead of "going down to a bunch of foreigners," advised against getting"messed. up".-with-the,union and warned they would be fired if they did.Theinstructors warned'many of the employees that those who joined the I. L. G. W. U.would be discharged and urged employees not to give their money "to thoseforeigners."One instructor, referred to the I. L. G. W. U. membersas "scum."A substantial number Of the employees who joined the I. L. G. W. U. werelaid off or discharged shortly after joining R6Approximately 12 employees inJune 1934 attended a dinner at the home of Glynn Brooks Yarnell," an employeewho had joined the I. L. G. W. U., where they discussed joining the I. L. G. W. U.Yarnell was discharged in July 1934 although she had worked for the respondentsince December 1924.Within a few months all except one of the 'employeeswho attended the dinner were either laid off or discharged.As a result of thesethe respondent under Section 7 (a) of the National Industrial Recovery Act,alleging that eight employees had been laid off because they joined the I. L. G.W. U. A hearing on these charges was held in Kansas City, Missouri, in Apriland May 1935. The taking of testimony was completed, but before a decisionissued the National Industrial Recovery Act was declared unconstitutional bythe Supreme Court of the United States.In the latter part of 1934 and the first part of 1935 all the other employeeswho were known to have joined the I. L. G. W. U. were transferred from themain ,factory of the respondent to a temporary branch,which was used by, the25The undersigned makes no findings with respect to the reasons for these dischargeswhich occurred prior to the effective date of the Act and which are not presently in issue.20 The pleadings and record designate this employee as Glynn Brooks.At the close ofthe hearing the pleadings were amended and the record corrected to designate her asGlynn BrooksYarnell. 260DECISIONS' OF NATIONAL LABOR RELATIONS BOARDrespondent during the, busy season.When the rush of, work was -ovee.' andti"-the use of the temporary building discontinued the employees, most of whom hadseveral years service, were laid off.Employees working in the main factorywith less service were retained.A strict seniority system was not followedin the 'factory, although it was the customary practice to, provide regular em-ployment for the older and more experienced operators.As a result of this sequence of events the employees became hesitant to-joinquestioned. " Employees who had not joined were even careful not to talk to thosesuspected of I. L.,G. W. U. membership for fear of some discrimination withrespect to their jobs.,In February, 1935,-Martha Gray, in charge of the respondents outlet store, andFlorence Strickland, in charge,of the pattern department, formed an organiza-tion among the respondent's employees known as the "Nelly'Don Loyalty League "The initial step in its organization was a meeting at the home of Gray, attendedby approximately 50 employees representing the various sections of the factory.Within the next 3 days membership cards were circulated and were signed bysubstantially all the employees.Florence Strickland, in circulating the cards,stated "that,Mrs. Donnelly (Nell Quinlan Reed) would close her doors before shewould have a union shop, and [employees] should sign these cards to keep-i,theirl, jobs and keep [them] in work because she would close the doors.".A statement was circulated along with the membership card stating thatWe protest against and will resist all attempts of outside interferencein the business of said company or wit our relations, to the company asemployees.We recognize the fact that. . . we have had generous and fair treatmentfrom Nelly-Don (Nell Quinlan Reed)'-Presid'ent of the company, and werepose our'confidence in her rather than iri professional agitators who areFlorence 'Strickland refused to allow Virginia, Stroup, who was president ofthe 'T. 't. G. "W-,.,Ti local, to sign a membership card because she belonged to"another organization."Similarly Lena Allison, an instructor, refused' to allowFrances Reidell a card on the ground that she was an I. L. G. W U. member.Following the signing of the cards, on February 8, 1935, a mass meeting of allemployees' was held during working hours on the second floor of the build-ing, occupied by-'the respondent's plant, presided 'over by Martha Giay,,, ,whoexplained'the meaning of the word "loyalty."'Meetings were regularly held on the second floor of the building.'The meet-}ngs were announced by a notice to the instructors, transmitted either by Mrs.`Wherry, factor manager, or by the respondent's switchboard operator, callingeach section and the instructors in each section notifying the employees toattend the meeting.Each of the sections in the plant had a representativeelected by, the employees in the section to represent them in the League.Theserepresentatives were-chosen by passing a' sheet of paper among the employeesin' each section while at their machines, on which nominations were made andthen repassing the same sheet around in a similar manner so that each employeecould mark his vote on the sheet: Virtually, all the', respondent's supervisors,,including Mrs 'Reeves, Mae Hyde, Dewey Atchison, Martha, Gray, and FlorenceStricklandwere members of the League. The` League had songs of loyaltyand sponsored the wearing of pins bearing the initial "L" as a demonstrationof loyalty to Nell Quinlan Reed. -The'respondent did not at this time haN a the second floor under lease ' See footnoie34, infra' DONNELLY GARMENT COMPANY261It,is,.cleav,,fro]n ,the,,eyents cited above, that prior,, to,tlle,e fective ti >e o theAct, the respondent's supervisors expressed to employees the uncompromisinghostility of the respondent toward all labor unions and particularly toward theI.L. G. W. U. Employees were made fully aware of their employer's attitudeand those who applied for membership or joined the I. L. G. W. U. did sowith a great deal of hesitancy.During this period it was made plain to theemployees by their supervisors that loyalty to the, respondent meant the re-nunciation of the union.Membership and influence in the League enabled therespondent to foster an organized employee resistance to outsideunions.Membersli of management representatives and supervisory employees, in theLeague, convinced.' the' rank and file of the, respondent's employees that,. the,League was an organization approved by the respondent to which they mustgive their support, and that they must correspondingly refrain .from joiningor assisting the I. L. G `T. U. which the League so consistently opposed.28The respondent contends 'that since the above-related activities took placeprior to July 5, 1935, the effective date of the Act, they are irrelevant -to' theissues' in' this proceeding and that all evidence thereof should have been ex-eluded.This contention fails to recognize that the League continued in ex-istence after effective date of the Act.Furthermore, evidence of an employer'sattitude and conduct with respect to labor unions for a reasonable period be-fore fhe effective date of the Act' has often been admitted for the purpose ofevaluating the significance of events occurring after such date 2,Since the League was inspired by the respondent and fully supported by itsrepresentatives from its inception, the undersigned is convinced that, the re-spondent, thereby forcibly,, impresedr upo,n., its employees its antiunionsentiments..Further, the League was dominated and controlled by the respondent, andprior, to the effective date of the Act, the respondent used it to prevent itsemployees from joining the I L G. W U. or any other outside labor organization 90C.Events prior,to April 27, 1937; interference, restraint, and coercionFollowing,the lay off and discharge of the I L G W. U members in late1934 and early 1935, the organization of the League in 1935, and the inabilityof the I. L G W. U to carry to a successful conclusion the case under theNRA, due to the, decision declaring the Act unconstitutional, labor relations atrespondent's factory remained in,a quiescent condition until March 1937.Duringthis period the I. L. G NY U. abandoned temporarily its efforts to organizethe .factory.' The League continued in existence, and solicited new employeesto join.In some instances, instructors brought new employees notices that they'Is Since theLeague was set up as a rival to the I L. G W. U., the League cannot beheld out as a "purely social organization," as contended by the respondent. SeeN. L.R B. v J Freezer e(Son, 95 F. (2d) 840, 841 (C. C A 4)—alsoSenate Committee on Eda-cation-and rLabor, SRept No 573, 74th Cong, 1st Sess, pp. 10, where the followingstatement appears .-Nor does anything in the bill interfere with the freedom of employers to establishpension benefits, outing clubs, recreational societies, and the like, so long, as suchorganizations do not extend their functions to the field of collective bargaining, andsolong astheyaie iwt,used as'iicovert:nieansof discriniiiiating;agai'nst br in' favorof inemberslup in any labor of panization.(Emphasis supplied29 See NL. R B i Pacific Greyhound Lines,303 U S 272, 273; NL. R. B'v. Pennsyl-vania Greyhound Lines,303 U. S. 261, 268-270; NL. R. B v Link-BeltCo , 311 U. S584, 588.m See Section C, infi a, for findings concerning the League after the effective date of theActAs to events described in Section B, above, theundersigned makes no finding ofunfairlabor practices, spice they occuried piior to the effective date of the Act5 :610.1-44-vol Z30-:18 262DECISIONS 'OF 'N'ATIONAL LABOR RELATIONS BOARDwere eligible to membership; directed them to the desk-of the League president'and later brought them their League pins.On February 26, 1937, there appeared in the Kansas City Star an articlestatingrespondent's employees and had appropriateda large sumof moneyto be spentin a drive for recognition of the I. L. G. W. U. as the collectivebargainingagent in the respondent's factory.On March 2, 1937, Mary Sprofera and Inez Warren, shipping clerks, wentduring working hours to the various departments of the, factory andsecuredthe signatures of respondent's approximately 800 factory employees to a pledgewhich read as follows :We, the undersigned, as members of the Donnelly Garment Companypositions which we hold with the organization andrefuseto acknowledgeany unionlabororganization.We are thankful for the real humanitarianinterest extended by our employer, Mrs. Reed. [Italics supplied.] -The petition was passed through most, if not all, of the sections,being handed'from operator to operator while they were at work at'their machines.With sixexceptions the instructors and thread girls did not sign when the petition wentthrough their respective section, although they knew the petitionwas'beingcirculated.Instructors Carrie Abrams, Ida Wolf, Clara Finnell,and HelenLittle, and thread 'girls, NellieBiggs,Grace, Davis, andEmma Grover signedthe pledge.Three employees, Sylvia Hull, Mamie Carlson, andElsieGreenhaw,refused to sign, one stating that she disagreed with the expression of oppositionto labor organizations, another, that she was ' not satisfied with conditions inthe factory; Two of these individuals later signed for fear of losing their jobs,theirnames,beinglatererased.On the afternoon of the same day, Mary Sprofera and Inez Warren took thesigned pledges to Mrs."Reed's home and'presented them, to her.Thereafter,'asthe result of arrangementsmade'between 'Mrs.' Reed and -a 'newspaper repre-sentative, a picture of the employees presenting the pledgewas taken andappeared on the front page of the Kansas City Star, accompanied by the state-ment, that Mrs. Reedwas goingto place the pledge in the cornerstone of thenew buildingshe was planningto erect.Mrs. Reed shortly thereafter,expressedto her office manager;MargueriteKeyes, a wish that all employees, not- merely factory employees,would signthe petition.Keyes requested an employee in her department, Pauline-Shartzer,to circulate the pledge of refusal to acknowledge any labororganization, amongall the employees who had theretofore not signed.As a result, everyone in thestenog,raphers, indeed every employee except the three heretofore mentioned,signedthe "loyalty" pledge.The instructors and thread girls who signed when thepetition first went through- their section,signed againa second time on thet same pagewith the other instructors and thread girls.The additional pledgewas thereafter presentedtoMrs. Reed.Under all the circumstances above related the undersigned finds that therespondent, by permitting Mary Sprofera and Inez Warren, andrequestingPauline Shartzer to circulate the pledges in the factory duringworking hoursand by requesting `that additional signatures be secured, gave approval and lentassistance and encouragement to the solicitation, of its employees to pledgeI0 DONNELLY GARMENT COMPANY'263themselves not to join the I. L. G. W. U " and thereby' interefered, with,restrained, and coerced them in the free choice of a collective bargaining agent,2On March 6, 1937, the Kansas City Journal-Post carried an article statingthat David Dubinsky, president of the I. L. G. W. U, at a meeting of 700 unionmembers in Kansas City had officially launched a movement to organize em-ployees of the Donnelly Company.This announcement was followed by a letterto the respondent from the I. L: G. W. U. under date of March 9, 1937, request-ing a conference between the I. L. G. W. U. and representatives of the re-spondent.-The respondent did not reply to this letter.A meeting of all the respondent's employees took place during working hours"on the afternoon of March 18, 1937, on the second floor of the building housingthe respondent's plant. s4Employees were notified orally by their instructorsthat they were to attend the meeting, the instructors' having been notified byeitherMrs.Wherry or ' over the factory telephone systemMost all of thesupervisory force were in attendance at the meeting, including Ella Mae Hyde,Martha Gray, and Elizabeth Reeves, the instructors and the thread girls.Rose-Todd, with the assistance of Hobart Atherton, both of whom were officials ofthe League and supervisory employees, called the meeting and Todd presided.Chairs for the meeting were rented from the Kansas City Rental Chair Com-pany under the name of the League.From these facts, the undersigned eon-eludes, despite the denial of Rose Todd,that the meeting was sponsored bythe League and its officials.aiThe solicitation of expressions of employee opinion on union matters during' workIng hours,with the knowledge and assistance of the employer,has been uniformly held toviolate the Act.N. L. If. B.v. Remington&Rand, Inc.,94 F.(2d) 882, 870 (C. A. A. 2) ;Titan Metal Mfg. Co. v. N. L. R. B.,106 F.(2d) 254, 260(C. C. A. 3) ;Wileon & Co. v.N. L. If. B.,103 F.(2d) 243, 251(C. C. A. 8).n It may be noted that the circulation of this pledge,coincidentalwith the renewedorganizational activities of the I.L.G.W. U.among the respondent's employees, bearsstriking similarity to the circulation of the League membership cards and anti-union state-ments'by the respondent,2 years earlier,soon after"the I.L. G. W. U. had initiated itscampaign among the employees.In each instance,the' pleas to the employees to be "loyal"to the respondent and to resist outside interference,appeared at crucial junctures in thecampaign of the I. L. G. W.U. to organize the respondent's employees.38 The Board contends and the respondent denies that this meeting and the one of April27, 1937,referred to later herein,were held during working hours.Evaluating the evi-dence in its entirety,the undersigned is not persuaded by the testimony adduced by therespondent.A finding favorable to the respondent'spositionwould necessitate the ac-ceptance of testimonywhichis contrary to the weight of the evidence.The indefiniteand, routine, testimony of respondent's witnesses with their lack of knowledge of details,and the mutually corroborative testimony of Board's witnesses,supported by other evi-dence,that operators attended meetings in their uniforms,that employees went to themeetings in groups and that no definite time was given in the call for the meetings,although the hours of work were staggered and the operators were working overtime,convinces the undersigned, that the meetings of March 18 and April 27, 1937,were heldduring working hours.34,Themeeting was held on the second floor of the building in which the respondent'splant was located;however,the respondent on March 18, 1937,did not have the secondfloor under lease,,although occupying practically the entire building.Although the firstand second floors were not leased by the respondent prior to May 1937, employees hadregularly attended Loyalty League meetings and company style shows,held on these floorsand did not know whether they were leased by the respondent.The building occupied bythe respondent had ten floors and even during the time when the respondent did not havethe first and second floors leased, there were no other occupants in the building except therespondent.-eiAt the hearing Todd testified that the meeting was-a "spontaneous"gathering of theemployees to discuss what means might be adopted to protect the respondent's employeesagainst anticipated violence in connection with the I.L.G.W. U.'s projected organiza-tional campaign.The record indicates that the respondent'semployees had becomealarmed by hearing reports that at other garment factories in Kansas City where the I. L. 264 , DECISIONS OF NATIONAL, LABOR-RELATIONS BOARDRose Todd made a,few opening remarks—after which-Mrs. Reed was reggestedto come in and address the employees.Mrs. Reedbrought withher the letterwhich the respondent had received from the I. L. G. W. U. under date-of March'9, 1937,requesting a conference.The letter was read to the employees.Mrs.Reed then made a talk in which she expressed her pleasure at receiving the"loyalty"pledge which had been presented to her on March 2, told the em-ployees that the respondent was an institution to be proud of, that it had takencare of its employees by keeping the factory in operation during the depression,'and that she intended to continue to run the business.Then she spoke of threatsof violence that the I. L G. W.'U. was alleged to have made against employees ofthe company,and, promised-pro tection.against such violence.Finally she di-rected her remarks to the question of unionization of the factory.What she saidat this point is a matter of dispute.The Board'switnesses testified that Mrs.Reed stated she would close her factory before she would permit it to be union-ized and that she would not allow"Dubinsky or any other`sky' to tell her how torun her business."According to respondent's version,Mrs. Reed stated ".. .Neither Dubinsky-or any other but-tinsky is going to intimidate me or thecompany into forcing you to join the International(I.L G. W.U.) against yourwill "The undersigned does not-consider it necessary to resolve the precise con-flict in this testimony,since in the undersigned's view, Mrs.Reed's own versionof her speech at the March 18 meeting,and the events which took place there,constituted an unfair labor practice.The meeting was sponsored by the League,which is controlled by the respondent,, and was attended by most of the respond-ent's supervisory employeesThrough the presence of supervisors and thesponsorship of the League,which had-.for its purpose..tlie, exclusion of, outsideunion organization from the factory, the employees must inevitably have beenaware of the anti-union character of the meeting and could not have been freeto express their independent views. It may be true, as the respondent contends,that many of them feared the alleged threats of the I: L. G. W. U. but insteadof permitting the employees to decide for themselves what attitude- they wouldadopt 'with regard to the I. L G. W U. the respondent seized upon such fears asmay have existed to build up and strengthen a militant employee opposition' to=ward that, labor organization.Mrs. Reed's remarks indicated that the I. L...G.W. U.'was the common enemy of both the respondent and its employees andpromised the employees the respondent's protection and assistance against thatiii ganization.Mrs Reed disparagingly labeled' David Dubinsky, president of .the IL.G.W U, a "but-tinsky"who. was seeking to force, the ,respondent'semployees to join that Union.Mrs. Reed further told the employees that she had"had lots of nice things happen to me in my lifetime but I have never hadanything that made me so proud and so happy" as the receipt of the "loyalty",pledge in which the employees unanimously agreed to refuse to acknowledgeany union labor organization.While Mrs.Reed sought to appear as a disinter-ested defender of the respondent's employees in the exercise of their right tojoin or notto join a labor organization,against the background,of the respond-ent's widely publicized hostility to the I. L. GW. U and the past repeated re-minders to the employees that"loyalty" to the respondent-.demanded repudia-tion of outside union organizations,the undersigned-isconvinced that Mrs:Reed's remarks 36 made it plain that the respondent's attitude toward'unioniza-G W. If was conducting organizational campaigns clashes had occurred,involving pickets,non-striking,employees,and, local policeSome of respondent's employees discussed thereports and expressed fear that an organizational campaign at the respondent's factorymight precipitate similar strikes and violence84The undersigned is not unmindful that Mrs Reed told the employees"you know thatyou'have never been asked whether or not you belong to a union...ifyou want to DONNELLY GARMENTCOMPANY265tion had- not changed and the membership ' of any of 'the employees in theI.L. G. W. U. was not to be tolerated.The undersigned finds that by its sponsorship and domination of the March'18 meeting and by Mrs. Reed's talk at said meeting the respondent interferedwith, restrained, and coerced its employees in the exercise of the rights guaran-teed_in'Section7 of the Act.On April 22, 1937, the Kansas City Journal-Post carried an announcementby the I. L. G. W. U. that Sylvia Hull, one of resondent's operators,, hadbeen named as a delegate to a convention of-theI.L. G. W. U.Hull appearedfor work as usual at the respondent's plant on the morning of April 23. Afew minutes after 8 o'clock while she was working at her machine on the 8thfloor of the plant, two groups of employees-each consisting of 12 or 20 per-sons-successively gathered at her machine.They demanded to know what'authority she had to represent them at the I. L. G. W. U. convention. Someof the operators stood on top of nearby tables, others sang Loyalty Leaguesongs.They told Hull that they would not allow her to belong to the Union,and demanded that she surrender her League pin, which she refused unlessthey returned to her the cost of the pin. Shortly thereafter, the operatorsrettir°ned;,=ga"ve -Hull 35 cents- and she surrendered-the pin. ' Lena Allison, theinstructor in charge of Hull's section, was present throughout the demoii'stra-tions, but did not order the girls back to work or take any action of any kind;Mary Bogart, in charge of the dividing section, was present and pointed Hullout to 'some of the demonstrators.EllaMae Hyde, the respondent's employ,ment manager, appeared on the scene of the demonstration and told the dem-onstrators to return to work.The operators refused, saying they would notwork while Hull was there.Hyde thereupon took her down to the office onanother floor., They were followed by a number of the demonstrators shoutingthat they would not return to work until they heard Hull say she would gohome.Hull then said "I will go home, I didn't know, the- girls felt this wayabout it or I wouldn't have done it." According to Hull's testimony, which isundenied,Hyde told her she would have to go.-home.Hull replied that shedid not want to quit but would go home for the day.Hyde took her employee-identification badge and Hull left a telephone number through which she mightb e .reached.IT,Later, during the same morning on which 'the above-described incident oc-curred, Fern Sigler, an operator who had displayed on that clay for the firsttime her I L. G. W. U. membership pin, was subjected to similar demonstra-tions.`The employees surrounded Sigler's machine and sang songs,deridedher, took her League pin from her and shouted "get up and go home, we don'twant you in here." The demonstrations subsided when Baty,factory manager;accompanied by Rose Todd ordered Sigler from her machine to the office. AsSigler left the floor the operators shouted, "we are not going to work as longas she remains here."When Baty insisted on sending Sigler home she arguedwith him' that she had a right to join the I. L. G. W. U. and it was the em-ployer's duty to control the employees.Baty replied "We don't go in for theWagner Act, we are just running our business here not a law office." Toddthen stated, "We are going to run an open-shopas long asthe majority feelsbelong that is your own business..The undersigned cannot agree, however,that the reference to the employees'rights rendered them wholly free with respect tojoining unions.On the contrary,in viewof the respondent's past hostility to labor or-ganizations,the undersigned believes that the employees could not fail, to be discouragedfrom joiningthe I L. G. W. Uor any other labor organization.ITThe alleged discriminatory discharge of Hull based upon this incident is discussed inSectionE,infra. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARD. '.thatway."After the conference participated in by Baty, Hyde, Todd andSigler,Siglerwas sent" home.Baty promised to talk to the operators and"quiet them down" and to call her back when the unrest had ' subsided. De-spite his promise Baty admitted at the hearing that he did nothing to allayantagonism toward the I. L. G. W. U., in the plant.The undersigned finds that the respondent approved of and encouraged thedemonstrations and took advantage of them to reveal once more to the em-ployees its hostility to the I. L. G. W. U. and "its support of anti-I. L. G. W. U.activities.Further the undersigned finds that by such acts the respondent in-terfered with, restrained, and coerced its, employees of the rights guaranteedby Section 7 of the Act.'The undersigned further finds that by using,the League and its officers ashereinabove described for the purpose of impeding and preventing the organiza-tion of its employees by the I. L. G. W., U., the respondent has interfered with,restrained, and coerced its employees In the exercise of the rights guaranteed inSection 7 of the Act.'BD. Domination and interference with the, formation and administration of theD. G. W. U.'and contribution of support; interference, restraint, and coercion1.The formation of the D. G. W. U.Shortly after the March 18 meeting a committee, which had been appointed at'the close of that meeting, consisting of Rose Todd, Loyalty League, president,and the representative of the respondent, Hobart Atherton, an officer of theLeague and a supervisor,- and Sally Ormsby, employed Tyler, an attorney.When Tyler asked for a retainer fee Todd borrowed $1,000 Prom 'the First' Na-tional Bank of Kansas City on the unsecured note of the Loyalty League, de-posited the money in the' Loyalty League checking account and a League checksigned by Todd as president and Hartman as treasurer was given to Tyler.While the first conference with Tyler was limited to the discussion of the possi-bility of obtaining an injunction against the I. L. G. W. U., after the Act was heldconstitutional on April 12, 1937, Tyler suggested the formation of an independentunion.On April 27, 1937, a mass meeting of all respondent's employees was, heldduring working hours, ° on the second floor of the building in which the respond-ent's plant was located.'Notice of the meeting was given to the employeesthrough their respective instructors who had been notified by Mrs. Wherry, orover the factory telephone system. Instructors and thread girls attended themeeting along with the operators in their sections.Chairs for the meeting wererented in the name of and"paid for by the Loyalty League.asThe complaint contains no allegation of discriminatory treatment of Sigler.It shouldbe noted that Sigler is the sister of May Fike, allegedly discharged for union activities,and referred to in Section E, hereof.8°The respondent contends that these demonstrations were of a "spontaneous" naturefor which it is not responsible and that the fear and resentment of the employees to theI.L. G. W. U. was the motivating cause of these demonstrations. The respondent con-doned, approved, and encouraged these demonstrations and made no sincere effort to checkthe demonstratorsNeither did it in any way discipline the demonstrators who had dis-rupted the normal operation of the factory nor did it take any steps to make it possiblefor these employees to return to their work in the factory unmolested. No deductions weremade in the wages of time workers who participated in these incidents. SeeMatter ofGeneral ShoeCorporationandGeorgia Federation of Labor,99 F. (2d) 223 (C. C. A. 5) ;N. L. R. B. v.Genenal,Motors Corp.,116 F. (2d) 306, 309-310 (C. C. A. 7);N. L. P. B. v:Elkland Leather Co.,114 F. (2d) 221, 224 (C. C. A. 3).90 See footnote33,supra.41See footnote34,supra. DONNELLY GARMENT COMPANY267Rose Todd who was still president of the Loyalty League presided at themeeting.,Her opening remarks indicated that she regarded the meeting as apart of the series which preceded it for she stated she hoped, "this meeting isgoing to be as enthusiastic as our last-one was" and explained that she hadcalledthe. meeting "as chairman of the committee of employees." 42Todd statedthat she had consulted two lawyers, Mr. Gosset and Mr. Tyler, whom she hadknown for years, and they advised forming a plant union. She explained thatthe Loyalty League, ' being - a purely social organization, would not take care ofthe situation ; that another organization was necessary to give them representa-tion to definitely confer with the proper representatives of the respondent attimeswhen they felt that it was necessary. She pointed out that a union wouldhave to be formed if they were to successfully resist attempts of organization byan outside union.She then told the employees that the new organization wouldbe called the "Donnelly Garment Workers Union" and although she was dis-tressed asthey were at-having to use the word "union" it seemed to be necessary.Mr. Tylor was then introduced by Todd. Tyler stated that, "'Some weeks agoseveralemployees came to my office and employed Mr. Gosset and myself aslegal advisers of the employees, so' that I am in fact at this moment acting asan attorney for you or for many of you even though you have never seen mebefore ... You may believe in unions or -you may disbelieve in unions and stillagreewith the advice I am about to offer you. The reason for this advice I amgoing. to -give you is that we believe it is to your best interest to organize yourown individual unaffiliated plant union of the employees of the Donnelly Gar-ment Company and proceed withsuch a union."Tyler went on toexplain thatone of the reasons for the organization was the fact that the I. L. G. W. U.'had-sent arepresentative to its national convention and "in order to stop thisand to make it clear that you are speaking for yourselves through your ownrepresentatives whom you choose, we think your own unionis desirable."Healso stated, "I do'not think this action can or will be considered as an act ofunfriendliness to your employer. I believe theyrecognizeyour right to takethis step and it isn'tan unfriendly act to them.[Italics supplied ]In fact, it ismuch better for them and yourselves for you to have your own union with yourown representatives rather than having a group trying to represent outsidersfrom New York." Todd then said, "Well, we are together as an'entire group ofemployees.Let's form this organization." It was unanimously decided withoutany discussion and by a unanimous vote of the approximately 1,300 assembledemployees to form such a union.A nominating committee.of five was then ap-43The meeting preceding it was, according to witnesses called by the Board, the meetingof March 18 at which Mrs. Reed spoke. The company claimed a meeting took place eitherthe last of March or the first of April, however, the many inconsistencies in the evidenceoffered by the respondent respecting this meeting, and its entire improbability in view of thecomplete circumstances compels the undersigned to conclude that there was no meetingbetween March 18 and April 27. The borrowing of $1,000 from the bank -on March" 30for the purpose of paying Tyler a fee is inconsistent with a meeting on or about that dateat which money for Tyler was supposedly raisedSaucke testified that she moved the as-sessment,at a meeting on or about March 30 for paying the fee, yet she further testifiedshe never heard of Tyler prior to April' 27Atherton,Warth, Barnes and Dean on theother band testified that at the meeting on or about March 30, Rose Todd explained aboutthe committee seeing Tyler., This seems unlikely since the minutes of April 27 show thisto have,occurred at that meeting.Atherton testified that he believed Eva Liberman madethe motion that each employee contribute 50 cents for the fee. Saucke when first ex-amined on cross as to whether she made a motion in the spring of 1938 to assess eachemployee $1 to pay Tyler his fee had no recollection of making such a motion but whenconfronted with the minutes of the 1938 meeting remembers that she made such a mo-tion both in 1937 and again in 1939. This alleged meeting is furthermore the only meet-ing for which no minutes or other written record was furnished by the respondent or theindependent union.° 268DECISIONSOF NATIONALLABOR R'E'LATIONS BOARDpointed by Todd to select a slate composed of a General Chairman and eightGroup Chairmen toaserve as representatives and officers of the new organiza-tion.While the committee retired to select its nominees, charter membershipcards bearing the name "Donnelly Garment Workers Union" previously preparedwere distributed for signature.Thereafter Tyler read the bylaws" which Todd,.Atherton and Ormsby had -requested- him to "draft. They ' were - immediatelyadopted without alterations.The nomination committee returned to the meet-ing and presented the names of nominees for General Chairman and GroupChairmen who were unanimously elected as a group with Rose Todd as GeneralChairman.Thirteen hundred charter membership cards previously distributedwere collected and the meeting declared adjourned."The facts as related above, make it plain that the organizational meeting of theD G. W. U. was planned, organized and under the complete control of repondent'srepresentatives.Under all the circumstances the undersigned concludes andfinds, that the concept of an independent union originated with respondent'ssupervisory employees and further, that the respondent through the activities.ofits supervisory employees gave approval, and lent assistance and encouragementto the D. G. W. U.^r'^Meiribership'"andlificipafion by other supervisors in-the-D. G.W. U.In addition to Todd's and Atherton's membership and participation in theD G. W. U. as representatives of the management, the instructors and threadThe bylaws indicate the purpose of the D. G. W U. was in part the same as- that ofthe Loyalty League which, in the words of Rose Todd, had become Inadequate to givethe employees tie "protection" they neededArticle II of the bylaws providesinter atia:The purpose of this organization (D. GW. U.) shall be . . . the protection ofemployees and members of this union from coercion, intimidation, violence, or threatsof violence in order to force them to join unions organized and dominated by outsidersand not employees of this plant.'44 The committee of employees, Todd, Atherton and Ormsby, were instrumental incalling the meeting of April 27, "after a general request from a great many employeesthat we try to do something for our own protection."This same group had beenappointed as a committee at a meeting sponsored by the Loyalty League on March 18 forthe'same'.'purpose.The Ied'gerisheets-of tbOKaiisas City, chair,re1ftiiP*co!mpany =Show thechairswere rented by the "Nellie Don" Loyalty League to be used on that date andcancelled check- of -the Loyalty League shows the League drew 'a check -in favor of thechair rental company in payment therefor.The respondent's telephone operator calledon the inter-departmental telephone system each- department of the building and gavenotice that Todd was calling a meeting of employees on the second floor.Todd presidedat tl-e meeting but denied that she was acting in her capacity as President of the League.Todd, out of the $1,000 borrowed in the name of the League, paid $500 to Tyler as aretaining fee.Though it is contended that the $500 retainer fee was in payment onlyfor advice concerning it projected injunction suit against the I. L G. W. U. for the pro-tection of the respondent's employees, the undersigned is convinced that the fee coveredTyler's services in connection with the, organization of the D. G.W U., the proposedinjunction suit having been rejected as a method of protection. Instead, Tyler advisedthe League committee to form an unaffiliated union.He attended the April 27 meetingand' read the bylaws he had previously drafted on the'instruction of the League com-mittee.Thereafter in May or June 1937, he drafted proposals for a closed shop contractand a wage agreement hereinafter referred to, with the respondentTyler received nofees from the D 0. W. U until November 23, 1937 which was 7 months after'its forma-tion and at a time, when the D. G. W., U. had undertaken other legal action involvingcourt litigation.Minutes of the group chairman of the D. G. W. U. for June 15, 1937records that Rose Todd stated in explanation of the fee ". . . .. we'pald Mr. Tyler a $500retainer fee.He helped us write up our bylaws and working agreement and will adviseus and help us when we need it"From all the circumstances above related the undersigned finds that the meeting ofApril 27 was sponsored and financed by the Loyalty League through Todd, Atherton andOrmsby, and fu'-ther that the League financed the employment of Tyler, paid him aretainer fee of $500rand that the fee covered the cost of his services In connection withthe formation of the D. G. W. U. and the drafting of its bylaws. DONNELLY GARMENT COMPANY269girls all attended the meeting of April 27 and signed cards for membership inthe D. G. W. U., Dewey Atchinson, production engineer, joined but resignedJuly 14, 1937.The minutes of the meeting show that instructors and threadgirls and others closely allied with the management regularly attended andparticipated in the meetings.At_ five different meetings, December 7, 1937,March 8, 1938, April 26, 1938, January 10, 1939, and February 7, 1939, StellaWillis, an instructor, participated in the meetings.On one occasion, she, sug ,gested' an assessment 'of 50 cents per member to pay`Tyler"a further fee.Whilethe motion was not put at that meeting, at a meeting held shortly thereafter,upon the motion of Helen Little, an instructor, an assessment of $1 per memberfor Tyler's fee was voted. In making her motion, Instructor Little stated:I think most, of the employees realize that if they belonged to the C. I. O.or the A. F. of L. they would be assessed quite a little bit more. I thinkthe minimum is $1.25 per month, and I think everyone would be willingto help out and donate $1.-In 1939 Harry Grogan, whose name was listed on the payroll under the heading."Instructors and Floor Ladies," urged the employees to vote an assessment of$2 apiece for Tyler.On this occasion Todd pointed out that low wages werepaid in I. L. G. W.,U. shops, and Grogan added that even $10 was not a thirdor even fourth of what it would have cost them, impliedly referring to theI.At the election of D. G. W. U. officers in April 1938, five thread girls in suc- -cession, Nellie Riggs, Jessie Mudd, Rose Hendricks, Edna Rawlings, and ClariceMartin and two persons whose names appeared on the payroll heading "BuyingRecords,""' Hilda Richmond and Veda Hoyland either nominated or seconded thenomination of members of the two nominating committees which in turn recom-mended nominees for officers of the D. G. W. U. Both committees nominatedwere unanimously elected.The two nominating committees proposed their'respective slates of officers, each of which recommended Rose Todd for chair-man, and Marjorie Green for secretary, both of whom had held these positionsin, 1937, for treasurer, Jack McConaughey, ,who had been on the board of GroupChairmen in 1937, and.for representatives of the mechanics, Walter Higgins.However, despite this= close similarity on the two slates and although no cam-paigning was done for those_ nominees why a names appeared oq only one"slate,when-a= standing. vote was taken, Todd; who'-was presiding, called on two instruc-torswho were present at the meeting, Lola Skeens and Stella Willis to givetheir opinions as to which slate received the larger vote.The election in April, 1939, repeated in many respects the occurrences of theprevious year.However, this time Rose Todd herself appointed the two nomi-nating committees without going through the formality of nominations and unan-imous elections.Hilda Richmond, whose closeness to management is indicatedby appearance of her name on the "Buying Record's" pay rollSB was named byTodd as chairman of one of the committees and Harry Grogan whose nameappeared on the pay roll under "Instructors and Floor ladies" was a memberof the other.These two nominating committees each brought in slates namingTodd chairman, Jack McConaughey treasurer, Marjorie Green, secretary, andWalter Higgins representative _of mechanics.Again the election was by an openstanding ' vote.,-Heath Cowan, in charge of the receiving department ; Marvin Price, in charge+5 This pay-roll heading' covers the executive force of the factory, including beads ofdepartments such as factory manager, head of the retail store, personnel manager, andMrs.Wlerry who was variously described as factory manager and head of instructors.'See footnote 45,8upra.,' 276DECISIONS OF NATIONAL LABOR R'E'LATIONS" BOARDof building maintenance; and Ortense Root, in charge-of the sample departmentwere members of the D. G. W. U. and; as shown by its minutes, attended meetingsand participated in its affairs.Ted'Scoles, in charge of the cutting department;Lena Tyhurst, in charge of the inspection department ; and Mary Bogart, in chargeof the dividing department were also rlembe'rs of the D. G. W. U. At varioustimes the question was raised by employees as to whether departmeiit'heads andinstructors should have the right to be members of the D. G. W. U. and attendand participate, in its meetings.However, Todd's statement of the D. G. W. U.policy that all employees except the executives Mr. Keyes, Mrs, Keyes, Mr. Green,Mr. Baty and Mrs. Hyde were eligible remained,in effect.Employees, neverthe-less, at various times expressed the view that the presence of such persons atmeetings excluded them from speaking freely of their complaints. In a meetingof the D. G. W. U. Group Chairmen, Hobart Atherton when he stated, "I thinkdepartment heads, instructors and so forth, shall have all the privileges of mem-bership except that they shall not be allowed the right to vote," realized the dangerof participation by supervisory employees in the affairs of an organization devotedto the improvement of the employees economic relationship with the employer.Inasmuch as the respondent through its supervisory employees' membershipand participation in the activities of the D. G. W. U;, continued its control anddirection of that organization, the undersigned finds that respondent is responsiblefor their activities, and that they were acting for and in behalf of the respondent.'3.The contracts ; closed-shop, checkoff and piece-work rates,On April 28, 1937, the day following the D. G. W. U.'s organizational meeting,Rose Todd took the membership cards to Mrs. Reed, President of the respondent,and stated to her the D. G. W. U. had been organized by the unanimous voteof the employees and represented a majority.Mrs. Reed assured her that therespondent would consider the matter.On May 6, 1937, the Group Chairmen ofthe D. G. W. U. met with Mrs. Reed and told her that they would want a contractcovering hours, wages,-and working conditions "which up to now have been satis-factory" and that they would like a closed-shop.Mrs. Reed at once replied,"I understand that is very essential to industrial peace."The D. G. W. U. thenstated that they wished to pay' part of Todd's salary.Mrs. `Reed in agreeing;stated, "I do not feel at the-present time that you [Todd] need give all of yourtime to the union." 47Tyler' thereafter prepared a draft of the proposed agreement containing aclosed-shop provision,which was approved by the Group Chairmen 'of theD. G. W. U. on the morning of May 27. Tyler read the contract aloud to Mrs.Reed and the other representatives of the respondent and urged that it begiven prompt attention.Mrs. Reed replied : "f would like to, have a little timeto, look over this agreement.However, I think it is'very much in line-andthere will possibly be one or two little changes."Later she added, "I thinkthe only changes it -will be necessary to make will be just legal phraseology-thespirit of this agreement is satisfactory."At the close of the conference it wasagreed that Mrs. Reed and other representatives of the respondent would meetwith Todd and Tyler at 3 o'clock that afternoon, and that Tyler would then'report the outcome to' the Group Chairmen of the D. G. W. U. at 3:30 o'clock.The D. G. W. U. committee met in the afternoon as agreed.ItsminutesATFrom these facts it seems clear,and the undersigned finds, that recognition as theexclusive bargaining agent of the employees was accorded the D. G. W. U. almost as soonas it was organized,although no statement of recognition in writing appears until thecontract between the respondent and the D. 'G. W. U.'was signed on May' 27, 1937. DONNELLY GARMENT COMPANY271disclose that Tyler reported that the respondent had'proposed three or fourmodifications, the acceptance of which he recommended to the committee.One change suggested by the respondent was the insertion of a provision lim-'stingmembership on the D. G. W. U. bargaining committee to persons em-ployed by the respondent for a period of at least a year immediately pre-ceding election to such committee.Tyler explained to the committee thepurpose of this provision was "to eliminate the possibility of someone gettingon this committee who is not a true representative of the employees and whomay be working here merely to act as a traitor to the company." The agree-ment as modified was then adopted by the committee and signed by the parties.,between the D. G. W. U. and the respondent establishing minimum wages fortime workers and minimum weekly guarantees to piece workers. At the re-quest of Todd, Baty, factory manager, supplied her with a detailed statementof wage rates in the factory and on the basis of this information, Tyler pre-pared a contract which was accepted by the respondent without substantialchange.Terms of, the supplemental agreement were never submitted to theD. G. W. U. membership for approval before or after its execution, althoughit set the employees wages for a period of one year with a provision for anautomatic extension.The D. G. W. U. demanded a minimum weekly wage of$16.50 for the respondent's lowest paid piece-work operators.Todd explainedthat the I. L. G. W. U. had announced that-it was seeking a $16 weekly min-imumin the garment industry, and she therefore thought it a good idea toimprove a little on that minimum to defeat efforts of the I. L. G. W. U. toorganize the respondent's employees.The respondent acceded to this demand.By its terms the original agreement of May 27, 1937, was to remain in effectfor a period of 2 years while the expiration of the supplemental wage agree-ment of June 22, 1937, was set for July 1, 1938, with a provision for automaticextension from year to year unless either party gave written notice to theother of its desire to terminate it.On June 2, 1939, the original agreementofMay 27, 1937, was extended for a 2-year period without any modificationexcept to provide for its automatic renewal. These two agreements havecontinued in effect without change.In August `or September 1937 the-company agreed; at the request of the D. G.W. U., to a check-off of the monthly dues of the members. Employees signeda card prepared and distributed by the respondent agreeing to permit the duesto be checked-off at the end of each month. Pursuant to this agreement therespondent submits to the D. G. W. U. a memorandum showing the number ofemployees on the. pay roll during the month and a check covering their dues.The D. G. W. U. issues no receipts, keeps,no record of individual dues paymentsand has no means of knowing what individuals paid dues during any month.,The General Chairman or Treasurer of the D. G. W. U. were unable to stateat the hearing what proportion of each month an employee must work to entitlethe'D. G. W. U. to collect the dues from the respondent.The checks turned overfor 'each month subsequent to July 1937 range from about $250 to $325Theamount deducted from each employee appears on the employees' respective checkstub.Although the D. G. W. U. has never furnished the respondent with a listof its members, every employee of the respondent, upon the assumption that allemployees under the closed-shop are eligible to belong to the D. G. W. U., exceptthe salesmen whose dues the company's decline to check off, authorized thechecking off of the dues.its executive committee, appointed a committee to represent the D. G. W: U. in 272DECISIONS OF NATIONA1 LABOR RELATIONS BOARDadjusting piece-work rates with the respondent. Some 600-to 800-of the re-spondent's 1300 employees were paid on a piece-work basis, so the procedure bywhich the piece-work rate-is checked is concededly "the most important thingthe individual operators have to bargain for with the company."The committeeappointed-consisted-of Lulu Nichols, Josephine-Spalito, and Rose Todd.Nichols isa supervisory employee and Spalito her assistant, both of whom are employedby the respondent for the purpose-of establishing for,it the piece -work-pricesspaidthe employees.Nichols was described, by Mrs. Hyde, as an "executive" of therespondent, and admittedly has final authority in setting piece-work prices in thefirst instance, and of adjusting subsequent complaints of operators that the priceset is too low.Nichols' duty is thus described by Mrs. Reeves, who testified :A. After a garment is designed, that particular garment is analyzed verythoroughly by Mrs. Nichols, who was a former piece-work operator ; Jose-phine Spalito, a former piece-work operator, Rose Todd,' a former piece-workoperator.Prices are then discussed with the operator and also theinstructor ...'Q. If there is any employee who thinks the price is,too low, what redressdoes she have?.A. She discusses it with the people who set the prices-Miss Todd, Mrs.Nichols, and her instructor ...Q.Whoohas'complete,charge of,the making price rates after the completereport is made by this committee?A.Mrs. Nichols.Thus the same persons who set rates on behalf of the respondent in the'firstinstance are also representatives of theD. G. W. U. forthe purpose of protestingand negotiating in regard to those rates in behalf of theD. G. W. U.and theemployees.-The respondent's immediate recognition of theD. G. W. U.and its readyacquiescence to a closed-shop and'check-off through the medium of an organizationwhich allowedit toretain control of -the piece-work rates, when viewed in thelight of respondent's persistent hostility to independently functioning unionsclearly reveals its determination to prevent the employees from enjoying therights conferred upon them by the Act, by forcing them to become members of animpoxent,collective.bargaining,agency,to" which,;-by,; its;closed-shop-andwcheck;off.it had given assurance of financial stability.4.Respondent's contribution of support to theD. G. W. U..G.W. NU.on respondent's time's thesucceedinghreeor four membership meetings werelikewise held during working hours.Thereafter regular monthly meetings, ofthe general membership were held after hours, but they continued to be held on.the second and later the first floor of the building in which the factory is located.Prior to May 10, 1937, on which date the respondent took over the second floorunder lease, theD. G. W. Uhad obtained the permission of the landlord to use,without charge,the second floor as a meeting place.After May 10, 1937, theD. G. W. U.continued to meet on the second floor untilApril1938 when the re-spondent, remodeled,a portion of the.first,floor-to,senve:as an auditorium.Fromthat time on, this became the meeting place of theD. G. W. U. Although theD G W. U.met on the property under lease by -the respondent monthly fromMay 1937 on,itwas not until November 1937 that the question of paying rentalwas raised.The first rental payment was made in April 1938,and consisted'e See footnote33,supra. DONNELLY GARMENT COMPANY273of $3 per meeting, held during the preceding-twelve months. It is, plaint that,prior to November 1937, rent=f`ree use of the 'respondent's premises was con-templated and that the retroactive payment of rent-was an afterthought.Rose Todd, the General Chairman, twice'aniiounced in meetings of the D. G. W. U.that such use of the respondent's facilities was entirely proper.Meetings ofthe Group Chairmen, who composed the executive committee of the D. G. W. U.,prior to May 1938, were held in the office of Beulah Spilsbury, in charge of thedesigning department and thereafter in the auditorium on the first floor.Norental was ever paid for the use of this property."The general meetings of-the D. G. W. U. and the meetings of the Group Chair-men were called through the respondent's facilities, either by the use of therespondent's inter-departmental telephone system or by sending a so-calledI.D.M. to each department of the factory through the -respondent's regularmessenger service.Announcement' of the meeting over the respondent's factorytelephone system was accomplished by Todd notifying the telephone operatorto call each department.G°Each section has a telephone, and it is the duty ofthe instructor or thread girl to answer the phone and convey any message thatmight be given either to the employees generally if it was a general meeting orto the specific employee, in question if it was a Group Chairmen meeting.Theinter-departmental telephones were not available to the employees generallyand could only be used for calls by supervisory employees pertaining to officialbusiness.An I.' D. M is the respondent's term for inter-departmental mem-oranda.When Todd wished. to call a- meeting of the employees generally, or ofpaper which was sent to each section of the factory by the respondent's mes-senger service.Upon the arrival of the I. D. M. in any section, it was the dutyof the instructor or thread girl to read the I. D., M. and pass it to the operators inthe section.Miss Todd also utilized the I. D. M.. system for collecting assessments andsending instructions pertaining to D. G. W. U. business to the members on therespondent's timeThe D. G. W. U. receives its mail at, tbe,factory,through re-spondent's messengers and freely uses the factory bulletin board.-Piece work operators who served as Group Chairmen or officers were paid bythe respondent for the time lost at work while attending D. G. W. U. business, thetime workers being allowed to take time from work with n6 deductions fromtheir pay.40 The D. G. W.-U.'s treasury book -shows only two-payments to the respondent for useof space.Both of these were for meetings,of the,entire membership, as may-be -seen'from'"the testimony of McConaughey concerning the first of these payments and the factthat the second payment was "for 13 meetings" one less than the number of generalmembershipmeetings as shown by the minutes of the D. G. W. U. to have taken placebetween the two payments.-60Todd testified : "In using ourhouse telephone system in that manner, we have whatwe call floorgirls or thread girls in each department. It is absolutely her duty toanswer the phone and convey any message that might be given. That was what wasdone."-5'Miss Todd made the following announcement at a D. G. W. U. meeting in March 8,1938: "I will tell you while we are all together how we will handle the payment ofthis ...Iwouldsuggest ' that we appoint one person in each department,and I willappoint that person myself,and willsend out an I. D. M. with instructions on how tocollectthismoney. It is my idea as to what is put on that I. D. M. The name of thepersonwho is to collect that money, and have that, person list the names of each personin the department.When this is turned in, put the money in an envelope and returnit to me between 11 : 00'and 12:45 on the 7th floor, or between 4: 00 and 5: 00 on the10th floor, with the name ofeachmember paid or unpaid, your name and section number,with the money." _ 274 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDRose Todd was a full time employee of -the respondent.While a request,wasmade to Mrs.Reed immediately after the formation of the D.`G.W. U. that itshould pay part of her salary, she continued to receive a full salary of $130 amonth from the respondent and in addition thereto received.$65 from theD. G. W. U. Despite receiving her full salary from the respondent;the natureof the work given her by the respondent to perform permitted her to devote asmuch time as she desired to the D. G. W.U. business without deduction from herpay.Thus she carried on the business of the D. G. W.U., representing 1,300 ormore employees,during the respondent's normal working hours.Soon after for-mation of the D.'G.W. U. at the respondent'sKansas City plant, Todd went tothe respondent's temporary auxiliary plant at St.Joseph, Missouri,to organizethe employees in that factory.She was absent from her employment about ahalf day without a salary deduction.-At a meeting on May 11, 1937,Rose Todd announced that "our(D. G. W. U.)work will be' conducted"at a desk on'the ninth floor of the plant and that shecould be reached on union business at "any time necessary."Todd's desk wasthe D. G. W. U.'s only office. Its records were kept there in a file belongingto the respondent and its business-was regularly transacted by employees whowent there for that purpose.The check-off cards which were printed and distrib-uted by the respondent were signed and turned in at this desk over a two weeks'period by employees who came there from all over the factory.Membership cardsof those who were absent from the April 27, 1937, meeting,or' of new memberswere signed and left at this desk.Grievances of, members were reported toTodd during the working day and she attended to them during her hours of work.She collected money for the D.G.W. U. on the respondent's time and directedthe D. G. W. U representatives to do the same:When Todd left on her vacationinDecember 1937, she,informed the Group Chairmen that a substitute, MissRiddle, would be at the desk from 11 a. m. to 12 :45 each day-much longer thanthe usual half hour lunch hour-to transact D G. W. U: business.The membership cards of the D. G. W. U.were mimeographed after workinghours by employees in the respondent's circular department,on a machine ownedby the respondent.Copies of the D.G.W. U. bylaws were produced on a dittomachine belonging to the respondent.The D.G W. U. o vns no typewriter, andthe secretary of the D. G. W. U.has often used a typewriter owned by therespondent' for typing the minutes of the meetings of the D. G. W., U. and of theGroup ChairmenIt is apparent from the facts set forth above, and the undersigned finds, thatthe respondent has contributed a large measure of support to the D. G. W. U.SUMMARY AND CONCLUSIONSFrom the foregoing facts, conclusions,and findings,it is clear that, notwith-st'ancling'the contention by the respondent and the'D G W. U.that theD. G. W. U.'s formation was the-result of the employees'own choice of acollectivebargaining representative,employees to freely exercise the right of self-organization free'from employerinfluence and domination.Prior to the effective date of the'act the respondent adopted a policy ofopposition and hostility to labor organizations generally and to the I. L G. W. U.specifically.In furtherance of this policy,the management made it plain tothe employees that"loyalty" to the respondent was synonymous'with - therejection of membership in any labor,organization. ^To solidify-its purpose, therespondent inspired and' dominated the Loyalty League, which had,for itsprimary purpose the frustration of the,efforts of the I. L. G. W. U.to organize DON\TELLY GARMENT.COMPANY275the employees.,when the I. L. G. W.U. announced a renewal of its .efforts to organize the respondent'semployees after the Act had been heldconstitutional,the respondent through the medium of its Loyalty League andsupervisory employees formed the D. G. W. U. to prevent its employees fromselecting any "outside"labor organization as their representative.Itwas theLeague's officers and representatives of the management,Rose Todd and HobartAtherton who hired the attorney who planned the D.G.W. U. and wrote itsby-laws.Itwas the League which borrowed$1,000 at the bank on the securityof its members,including Rose Todd and other supervisory employees, withwhich to pay a retainer fee of $500 to the attorney,a part of which retainerwas for advice and services in connection with the formation of the D G W. U.The meeting of April 27,1937,atwhich the D.G.W. U. was formed wassponsored and financed by the League.Rose Todd,at the time President ofthe League,directed and dominated the course of the meeting.The employeeshad,heard nothing of the formation of a labor union prior to the meeting, butunder the, stimulus and pressure provided by the respondent they emerged fromthat gathering with a labor organization of approximately 1300 members. Itis axiomatic that a labor organization free from employer domination does notpersuade employees to join its ranks so rapidly.Like the League,membershipin the D. G. W. U.includes a large number of the respondent's supervisoryemployees whose presence inevitably prevents the organization from being freeof the respondent's dominationThrough Rose Todd,General Chairman oftheD.G.W. U., the respondent has retained,complete control of thatorganization.The record conclusively shows that the respondent contributed substantialsupport to the D.G.W. U. The organization has no office or headquarters ofany kind apart from th respondent's factory.Respondent's facilities have beenfreely used in carrying,on the business of theD. G. W. U.and while therespondent contends it had no knowledge of the use of its various facilities, thepractice has been so persistent and 'frequent that the undersigned is of theopinion that such a contention,is impossible of belief and, finds that therespondent had knowledge of these activities.Rose Todd is allowed to take whatever time during working hours that isnecessary for the handling of D. G. W U. business without any deduction fromher salary and makes a practice of taking up its business at any time duringthe day.Also Todd, as President of the League and General Chairman of theD. G. W. U., was accorded almost complete freedom to roam through the factoryengaging alternately in performing duties in connection with the factory'soperation and handling matters relating first to theLoyaltyLeague and 'thento the D. G. W. U. without interference or, objection from the respondent.These facts demonstrate that the respondent has permitted and encouragedTodd to make use of the respondent's time in conducting the business of theD. G. W U. This necessarily conveys to the employees of the respondent itsapproval of the League and the D. G W. U. That,the respondent lent encour-agement and assistance to the D. G W. U. becomes- even more evident whenits cooperative attitude toward the D. GW. U. is compared with the hostilitywith which it met the efforts of the I. L. G. W. U. to organize the employees.The completeness of the respondent's domination becomes more clear, asshown by the personnel of the D. G. W. U. committee for the adjustment ofpiece-work ratesTwo of the three of this committee are persons employedby the respondent to set piece-work rates in the first instance and when oneof these two,Lulu Nichols,is the"respondent's authority on the finality of therate, the result is that the respondent sits on both sides of the bargaining tableand the aggrieved operators are left without any means of independent col- 276DECISIONS OF NATIONALLABOR RELATIONS BOARDlective bargaining with regard.to.,piece-workrates, ordinarily, a ,matter,,jealousiyguarded for the promotion of the employees.Negotiations between the respondent and the D. G. W. U. with respect tothe provisions in the Articles of Agreement signed on May 27, 1937, were com-pletedwithin a few hours, and signed on the same day it was submitted tothe respondent.Despite Mrs. Reed's determined opposition to a closed-shop,she made no protest when the D. G. W. U. made such a proposal. She 'stated':"Iunderstand that [a closed-shop] is very essential to industrial peace."The closed-shop was granted and membership in a labor organization of therespondent's choice became obligatory upon,the employees, buttressed with acheck-off-of dues, to guarantee financial stability to the organization that therespondent initiated and thereafter controlled.''On all the evidence, the.undersigned.finds.the respondent doigin2ted and in-terfered with the formation' and administration of the D. G. W. U. and con-tributed support thereto, and that the respondent thereby interfered with,- re-strained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The D. G. W. U.* is not and never has been the lawful representative of therespondent's employees for the purpose of collective bargaining in regard tothe rates of pay; wages, hours of employment, and other conditions of employ-ment.'Under these circumstances, the undersigned finds that the contract, sup--plementalwage agreement, any extension, renewal, modification , ^or: thipple-.ment'thereof, and any superseding contract between the respondent and theD. G. W. U. are void and of no effect. Independent of this finding of taleinvalidity of the above mentioned contracts, the closed-shop provision is invalid,having been made with a labor organization established, maintained, and as-sisted by unfair labor practices',, therefore, the closed-shop provision does notfall within the proviso of Section 8 (3) of the Act.The undersigned further finds that the respondent, by entering into a con-tract containing a closed-shop provision with the D_ GW. U., discriminatedin regard to the hire and tenure and other terms of employment, of its em-ployees, thereby encouraging membership in the D. G. W.. U. and discourag-ing membership in the I. L. G. W. U., and that it thereby interfered with, re-strained, and coerced the employees in the exercise of the rights guaranteedthem in Section 7 of the Act.In addition, the undersigned concludes and finds that the respondent, by usingthe dominated Loyalty League to impede and prevent the employees free .choiceof labor organization,, by permitting the`circulation and, regtiestirig the'employeesto sign the pledge of March 2, 1937, and by the speech of Mrs. Reed at the March 18,1937 meeting, has in these and other respects set forth above interfered with,restrained, and coerced the employees in the exercise of the 'rights guaranteed-in Section 7 of the Act.kE. The alleged dischargesThe amended complaint alleges that the respondent discharged Sylvia Hullon or about April 23, 1937, and May Fike on or about April 26, 1937, and thereafterrefused to reinstate them because they had joined and assisted the I. L. G. W. U.Sylvia Hull was employed as a sewing machine operator by the respondent,with one. interruption,of 7,months for a.period of 8 years. She was originallyemployed in the spring of 1928 and her employment was terminated on April 23,1937.Hull became a member of the I. L. G. W. U. on March 23, 1937, and onApril 22, 1937, it was publicly announced in a Kansas City newspaper that shehad been selected by the I. L. G. W. 'U. to represent the respondent's employeesat a,convention of that organization., iDONNELLY,GARMENT COMPANY277The undersigned has previously described the anti-union demonstration by,employees against Hull on the morning of April 23, 1937, which the undersignedfound was condoned and encouraged by the respondent.During the demonstra-tion,Mrs., Hyde, respondent's employment manager, removed Hull from her 'ma-chine and told'her that she would have to go home.Hull replied that she didriotwant to quit but would go home for the day. Hyde took her empl'oyee-identifi-cation card which was necessary for admission to the factory.When Hull askedhow she would get back into the, plant, Hyde told her that she would come downto the door and admit. her.At the same time, Mrs. Hyde took the telephonenumber of a neighbor, through whom Hull had stated she could be reached-andagreed to call her, requesting Hull to get m touch with respondent if she didnot receive-a call inasmuch as the telephone number that Hull left was that of a-neighbor.Hull thereupon left the'plant.Hyde testified that the next morning-and on.another occasion she attempted to reach Hull through the number Hullhad= given her in order to recall her to work, but was, unable to reach Hull andthat since that time, she has never applied for reinstatement.Hull did not testifyand the -record- is silent as to whether she ever'received( Hyde's message which itmdis found Hye attepted to deliver.'-Respondent contends that Hull voluntarily left the employ of the respondent.This "contention -was based on Hull's statement -made when a number of theanti-union demonstrators demanded that she -go home, and also from thdo factthat she did not seek to return.However, when Mrs. Hyde told her she wouldhave to leave the plant, Hull refused to quit her employment but agreed to go homefor the day.These facts plainly show that Hull did not voluntarily give up-herpositionwith the respondent and only'acquiesegd in aI one day lay off underpressure from the respondent.Furthermore, from the fact that- Hyde' agreed tocall her indicates that'the respondent did-not consider Hull's-statement a'resigna-tion of her employment.The undersigned finds that Sylvia Hull did not voluntarily leave the employ-ment of the respondent but-that she was temporarily laid off by the respondentbecause of her membership in and activity on behalf of the I L. G. I V. U. Theundersigned, therefore finds that the respondent discriminated in the regard to -her tenure of,employment, thereby discouraging membership in-the I. L G. W U.and interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed,in Section 7 of the Act.The undersigned further findsthat under all the circumstances the, respondent's efforts to communicate with-'Hull as to her lay off was equivalent to an offer of reinstatement and the respond-ent has not discriminatorily refused to reinstate her within the meaning ofSection 8 (3) of the Act.-May1Fike was employed by the respondent sometime in'1927 and was, exceptfor a 2 year period in 1931 and' 1932, employed continuously until May 1937 -when she left, at her request on a vacation.May Pike joined the I. L. G. W. U.on March 15, 1937!The fact that Fike'was a member of the I. L. G. W. U:was not known to the respondent, nor that she was the sister of Fern Sigler,who was-excluded from the"factory in April 23, 1937, as a 'result of a demon- ,stration,hereinbefore referred to.IPike's testimony,as to conversations with respondent's agents and an, allegeddiscriminatory lay off, if credited,provides a foundation,which would, affordan inference that her relatignship to Sigler and her union'membership, was inftpart at least'a motivating reason for_the refusal of the,respondent to reemploy530105-4&-19)1 278'DECISIONS OF NATIONAL LABOR, RELATIONS BOARDher. after she left ona vacation which was ^authorized.Thq undersigneddoes not lcredit this testimony of Fike."Sometime in the latter part of April,Fike advised her instructor that,shedesired to take a'vacation.The instructor referred Fike to Mrs. Hyde, theemployment manager.'Fike explained to Hyde that she wanted the privilegeof taking her vacation at a time other than a period set for all of the operatorsin,the section,because her husband was having a vacation at that,particulartime.It is undenied that it.is the customary,practice, of the respondent togrant vacations to .the operators in-a section at-the same time. 'Hyde advisedFike that if she did take her vacation,her employment would be terminatedand her return-towork would depend upon whether there was any work 'for' 'her.Pike left on her vacation and upon herreturn eaJedHyde'and' wasadvised that there was no work for her at that time and to call later. Fikecalled on several,occasions thereafter and was advised by Hyde that there-wasno work'available and to call later.On the last occasion Hyde told Pike-that she would call her when the respondent needed her, and as far as therecord,indicates,"Fike,up to July 1939, had not been called for work.Respondent defends the termination of Pike's employment on the groundsthat she-left, voluntarily on April 30,1937,after being told that if she' tookher vacation at that time her employment would be terminated.The under-',signed is of the opinion that Fikewas so advisedby Hyde at the time sheinsisted on leaving on her vacation,and the undersigned finds that,May Fike'left her, work voluntarily on April 30,'1937, terminating her employment with "the.respondent.`The undersigned finds that May Fike.was not discharged because of rela--tionship to Sigler or her membership in the Union. The undersigned furtherfinds that,,in view of all the circumstances,there is no substantial evidence toindicate that she was refused reinstatement for these reasons.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON'COMMERCEI1The undersigned finds that the activities ofthe respondent'set forth in SeN-tion III above, occurring in connection with the, operations of the 'respondentdescribed' in Section I above, have a close, intimate and substantial (relation to-,trade, traffic, and conunerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found th:2t the respondent has 'engaged in certain unfairlabor practices,the undersigned will recommend'that it cease and desist there-from and take certain affirmative action designed to effectuate the policies of theAct. '"52The undersigned is not unmindful of the fact that Fike worked on the same floor, withSigler and was present during the demonstration of April 23,1937,'nor of the fact thatPike testified that Pearl Atchison,her instructor,spoke to her after the demonstration andinquired if she were a' member ofthe I L G W: U ,'warning Fike that she was in dangerof losing her job because of the situationNeither does the undersigned believe that therewas any discrimination in Pike's lay off shortly thereafter,it appearing that an error wasmade in the selection of an operator'/for lay off and she was immediately returned to work.The undersigned is convinced from all they circumstances,that Pike's testimony with re- -spect to the incidents occurring before she tookher vacation wereafter-thoughts and finattempt by her to make it appear'that the respondent's refusal toyreinstate her after anunauthorizedvacation wasdiscriminatoryk, DONNELLY GARMENT COMPANY279The, undersigned, having found that the respondent has dominated and inter-fered with the formation and administration of the D G. W U. and contributedsupport to it, in order to effectuate the policies of the Act and free the employeesof the respondent from such domination and interference and the effects thereof,which constitute a continuing obstacle to the exercise by the employees of therights guaranteed them by, the Act, will recommend that the respondent with-draw all recognition from the D G. W. U. as the; representative of any of therespondent's employees for the purpose-of dealing 'with the respondent concern-ing grievances, labor disputes, wages, rates of pay, hours of employment, andother conditions of employment,ployment, and completely to disestablish it as such repre-sentative.63itI-Theundersigned, having also found that the respondent entered into an un-lawful contract with the D. G. W. U. providing for a closed-shop, and in addition,agreed to the deduction of D G. W. U. dues from the employees'- wages as anintegral part of the respondent's campaign to deny the employees the rightsguaranteed them in the Act, will recommend that the respondent cease and desistfrom giving effect to the,contract of May 21, 1937, and to the supplemental wageagreement of June 22, 1937, or to any extension, renewal, modification or sup-plement thereof, or any superseding contract or agreement which may now'be in'force.Nothing- in this recommendation should be taken, however, to require therespondent,to vary those wages, hours, and other substantive features of its rela-tions with the employees themselves, if any, which the respondent established inthe performance of'such contracts as extended, renewed, modified, supplementedand superseded" The undersigned will also recommend that the respondent ceaseand desist from giving effect to any checli-off agreement with the D.-G. W. U.The undersigned is of the opinion that, under the circumstances of this case, therespondent should be required to reimburse each employee for any amounts,which'the respondent has deducted from the wages of the employee for dues and assess-ments in the D G. W. U. The respondent concluded a closed-shop contract withthe D G. W. U, a dominated organization, thus compelling its employees to be-come and remain members of the illegal organization. The check-off agreement,a device by which the respondent assured the financial stability of the dominatedorganization, could, as practiced, no more be avoided by the employees than could)the compulsory membership requirement. The undersigned finds that the'moniesthus deducted from the wages of the employees constituted the price of retainingtheir jobs, a price coerced from them for respondent's purposeeof supporting andmaintaining the organization which respondent had dominated in ' order tothwart bona fide representation.The undersigned further finds that, as a resultof the imposition of the illegal closed-shop and check-off requirements, the,employees suffered a definite loss and deprivation of wages equal to the amountsExacted from them for illegal purposes.The undersigned also finds that in thesecircumstances, the propriety of a recommendation requiring reimbursement ofdues is particularly applicable, if the unfair labor practices are to lie fullyremedied and the purposes and policies of the Act are to be completely effectuatedby restoration of thestatus quo.Hence; the undersigned will recommend thatrespondent reimburse its former and present employees for the amounts deducted5from'their wages for dues and assessments in the D. G. W' U.'5N.. L. R. B v. Pennsylvania Greyhound Lines,303 U. S. 261 ;N. L. R. B. v. PacificGreyhound Lines, Inc.,303 U. S 272.64NationalLicorice Co. v. N. L. R. B.,309 U. S 350, 365-367.'c5N.L. R. B. v. Maclcay Radio & TelegraphCo , 304 U. S 333, 348, wherein that courtsaid : "As we have held inNational Labor Relations Board v. Pennsylvania GreyhoundLines,Inc,No. 413, October term, 1937 the relief which thestatute empowers the Boardto grant is to be adapted to the situation which calls for redress."1 5'280DECISIONS''OF NATIONAL LABOR RELATIONS BOARDThe undersigned has found that the respondent has discriminated in regard,in and activities on" behalf' of the I. L. GW. U. The .undersigned also foundthat Sylvia Hull never communicated, with the respondent after she left theplant on April 23, and that the respondent made bona-fide but unsuccessful efforts%to communicate with her to -offer her reinstatement. Further, that under, allthe circumstances,-the respondent's action was equivalent to an offer of rein-statementwhich Hull, by her failure to communicate with the respondent afterinstructionsto do so, refused to accept. The undersigned will therefore rec-ommendthat the customary, order of reinstatement be withheld, and that therespondent hot-be required to make'Hull whole for any loss of pay incurredbecause of the discriminationagainsther on April 23, 1937.The respondent's entire course of conduct, including its-many, and variedforms of interference,restraint, and coercion, its -domination and support- ofthe D. G. W. -U., and' its discriminatory discharge of Sylvia Hulldiscloses afixed purposeon the part of respondent to defeat self-organization and itsobjects..,.Because of the' respondent's unlawful conduct in the past and itsunderlying' purpose, the undersigned is,convinced that there is a real dangerof the respondent engaging in other related unfair labor practices proscribed byunless- the undersigned's recommendation .is coextensive with the threat. Inorder,therefore, to make effective the interdependent guarantees of Section 7 ofthe' At, to prevent a recurrence of unfair labor practices, and thereby to' mini-mize strife which burdens and obstructs, commerce, and thus 'effectuate thepolicies. of the Act, the undersigned will recommend that the respondent ceaseand desist from in any manner Infringing the 'rights guaranteed in Section 7of the Act.'The undersigned. also has found, that the respondent has notdiscriminated in(regard to the hire and tenure of employment' of May Fike, and therefore willrecommendthat 'the complaintbe dismissedas to May Fike.-,Upon the foregoing findings,of fact and upon the'entire record in the case, theundersignedmakes the following :,CONCLusIo s of LAW",1.. International Ladies' GarmentWorkers' Union, and Donnelly GarmentWorkers Union are labor organizations within the meaning of Section 2 (5) ofthe Act.-\v2.By dominating and interfering, with the formation and administration ofDonnelly .Garment Workers Union and contributing 'support to it,' the respond-ent has engaged and is engaging in unfair labor practices within the meaningof Section 8 (2) of the Act.-3.By discriminating in regard to the hire and tenure and terms and condi-tions of employment of Sylvia Hull and other employees, thereby encouragingmembership in the Donnelly Garment Workers Union and discouraging member-sbip'in the International Ladies' Garment Workers' Union, the respondent hasengaged and is engaging hi unfair labor practices within the meaning of SectionS'(3) of theAct.'i4.By interfering with, restraining, and coercing its employees in the exerciseof the rights 'guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair laborpractices within the meaning, of' Section 8 (1)of'the Act'5.The aforesaid unfair" labor practices are unfair labor practices affecting,commerce within the meaning of Section 2\ (6) and (7) of the Act.i DONNELLY GARMENT COMPANY2816.The respondenthas not discriminated in regard to the hire and tenure ofemployment of May Pike,within the meaning of Section 8, (3) of the Act.The respondent has not violated Section 8(3)' of the Act by refusing to reinstateSylvia Hull.RECOMMENDATIONS1Upon the1 basis of the foregoing findings of fact and conclusions'of law, theundersigned recommends that the respondent,Donnelly 'Garment Company(Kansas City,Missouri)and its officers,agents, successors,and assigns,shall:1.Cease anddesist from:,(a)Dominating or interfering with,the formation and administration ofDonnelly Garinent Workers Union or the formation or administration of anyother labor organization of `its employees,or from contributing support to theDonnelly GarmentWorkers Union or any other labor organization of its.employees ;(b)Giving effect to its contractof May 27, 1937,'and supplemental wage agree-ment of June 22, 1937, or to any extension,renewal, modification,,or supplementthereof, or to any superseding contract or agreement'whichmay now be in farcewith the Donnelly Garment Workers Union and from giving effect to its check-off agreement with the Donnelly Garment Workers Union';(c)Discouraging membership in' International Ladies' GarmentWorkers'Union or any other labor organization of its employees,or encouraging member-ship in Donnelly-GarmentWorkers Union or, any othei labor organization of itsemployees, by laying off any of its employees,or in'any manner discriminating inregard to their hire and tenure of employment,'or any term or condition ofemployment ;--i(d)Dominating,controlling,and using the Donnelly Loyalty League to inter-fere-with, restrain,and coerce its employees in the exercise of the rights guar-anteed in Section 7 of the Act ;(e)- In any other manner interfering with, restraining,or coercing its em-ployees in the exercise of the right of self-organization,to form, join,or assistlabor organizations,to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection,as guaranteed in Section 7 of theAct.2.Take thefollowing affirmative action which the undersigned finds will ef-= fectuate_the%policies,of the Act:,-(a)Withdraw all recognition from -Donnelly.GarmentWorkersUnion as therepresentative of any of its employees for the purpose of dealing with the respond-ent concerning grievances, labor disputes,wages, rates of pay, hours of employ-ment, or other conditions of employment,and completely disestablish DonnellyGarment Workers as such representative;,(b)Reimburse its former and present employees for all dues and assessments,if any, which it has deducted from their wages oh behalf of the Donnelly GarmentWorkers Union ;^(c)Post immediately-in conspicuous places on every floor throughout therespondentsKansasCity factory,and maintain for a period of at least sixty(G0) consecutive days; notices to its employees stating: J(1) that therespondentwill not engage in the conductfrom whichit is recommendedthat it cease anddesist in paragraph 1 (a), (b), (c), (d), and(e) hereof; (2) that it will takethe affirmative action set forth in paragraph 2 (a), and(b) hereof ; and (3) thatthe respondent's employeesare free tobecome or remain members of the Inter-national Ladies'Garment Workers'Union 'and that the respondent will not I in any,manner discriminate against any employee because of membership or activity insuch organization._.^ 282IYECISIONS OF NATIONAL LABOR RELATIONS BOARDNotify the Executive Secretary of the Board in writing within ten(10) days ofthe receipt of this Intermediate Report what steps the respondent has takento comply herewith.I 'It is further recommended that the1complaint be dismissed insofar as it-allegesthat the respondent discriminated in regard to the hire and tenure of employmentof May Fike.It is further recommended that unless on or before ten (10)days from, thedate of the receipt of this Intermediate Report, the respondent notifies saidExecutive Secretary in writing that it will comply with the foregoing recommen-dations, the National Labor Relations Board issue'au order requiring the re-spondent to take the action aforesaid.,As provided in Section 37 of Article II of the Rules and Regulations of theNational Labor Relations Board'-Series 2; as amended,effective October 28,1942-any party may within fifteen,(15) days from the date hereof, pursuant' toSection 37 of Article II of said Rules and Regulations,filewith the Board,Shoreham Building; Washington,D. C., an original and four copies of a statementin writing setting forth such exceptions to the Intermediate Repo-it or to anyother part,of the1record or proceeding;'(including rulings upon all motions orobjections)'as he relies,upon, together with the original and four, copies of abrief in support/ thereof.As further provided in said Section 37,should any partydesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10)days from the date hereof..,JAMES C. BATTON,'Trial Examiner.Dated November 27, 1942.1f41